                                                                                  1



 1                          IN THE UNITED STATES DISTRICT COURT

 2                               FOR THE DISTRICT OF NEW MEXICO

 3       UNITED STATES OF AMERICA,

 4                                 Plaintiff,

 5                 vs.                   NO:    1:19-CR-00077-JB

 6       MICHAEL NISSEN,

 7                                 Defendant.

 8

 9

10                 Transcript of Trial Proceedings before The

11       Honorable James O. Browning, United States District

12       Judge, Albuquerque, Bernalillo County, New Mexico,

13       commencing on August 6, 2019.

14       For the Plaintiff:              Mr. Paul Mysliwiec
                                         Mr. Alexander Uballez
15
         For the Defendant:              Mr. Kenneth Gleria
16                                       Mr. Jake Mkhitarian

17

18

19

20
                       Jennifer Bean, FAPR, RDR, CRR, RMR, CCR
21                           Certified Realtime Reporter
                             United States Court Reporter
22                                    NM CCR #94
                                 333 Lomas, Northwest
23                            Albuquerque, New Mexico 87102

24 l

25

     SANTA FE OFFICE                                                           MAIN OFFICE
     119 East Marcy, Suite 110                                      201 Third NW, Suite 1630
     Santa Fe, NM 87501                                              Albuquerque, NM 87102
     (505) 989-4949                                                             (505) 843-9494
     FAX (505) 820-6349                                                   FAX (505) 843-9492
                                                                               1-800-
                                                                                  800-669-
                                                                                      669-9492
                                                                   e-mail: info@litsupport.com
                                                                  2



 1                                     I N D E X

 2       EXAMINATION OF JORDAN BURD

 3                 By Mr. Mysliwiec                         30
                   By Mr. Mkhitarian                        46
 4                 By Mr. Mysliwiec                         56

 5       EXAMINATION OF VICTORIA GURULE

 6                 By Mr. Mysliwiec                         71
                   By Mr. Gleria                            84
 7                 By Mr. Mysliwiec                         94

 8       EXAMINATION OF KENNETH P. LECESNE

 9                 By Mr. Uballez                          98
                   By Mr. Mkhitarian                      118
10                 By Mr. Uballez                         122

11       EXAMINATION OF STEVEN CARROLL

12                 By Mr. Uballez                         123
                   By Mr. Mkhitarian                      131
13
         EXAMINATION OF BARBARA BEUZEKOM
14
                   By Mr. Mysliwiec                       134
15                 By Mr. Mkhitarian                      143

16       EXAMINATION OF JUAN CORDOVA

17                 By Mr. Uballez                         156
                   By Mr. Gleria                          162
18                 By Mr. Uballez                         168

19       EXAMINATION OF PETER UBBELOHDE

20                 By Mr. Mysliwiec                       171

21       REPORTER'S CERTIFICATE                           181

22

23

24 l

25

     SANTA FE OFFICE                                           MAIN OFFICE
     119 East Marcy, Suite 110                      201 Third NW, Suite 1630
     Santa Fe, NM 87501                              Albuquerque, NM 87102
     (505) 989-4949                                             (505) 843-9494
     FAX (505) 820-6349                                   FAX (505) 843-9492
                                                               1-800-
                                                                  800-669-
                                                                      669-9492
                                                   e-mail: info@litsupport.com
                                                                                           3



 1                               THE COURT:     All right.    Good morning,

 2       everyone.                I appreciate everybody being here on time

 3       and ready to go.                Let me call for trial United States

 4       of America versus Michael Nissen, criminal matter

 5       number 19-CR-00077.                   If counsel will enter their --

 6       let me double-check and make sure that's the correct

 7       number.            It is.

 8                               All right.     If people will enter their

 9       appearances.                For the Government.

10                               MR. MYSLIWIEC:     Paul Mysliwiec for the

11       United States.                Good morning, Your Honor.

12                               THE COURT:     Mr. Mysliwiec, good morning to

13       you.

14                               MR. UBALLEZ:     Alex Uballez, also from the

15       United States.                Good morning, Your Honor.

16                               THE COURT:     Mr. Uballez, good morning to

17       you.

18                               And for the defendant.

19                               MR. GLERIA:     Good morning.    Kenneth Gleria

20       and Jake Mkhitarian, and Mr. Nissen who is present

21       before the Court.

22                               THE COURT:     All right.    Mr. Gleria,

23       Mr. Mkhitarian, and Mr. Nissen.                     Good morning to you.

24 l                             All right.     So Ms. Wright is handing out to

25       you the jury instructions that I worked over last

     SANTA FE OFFICE                                                                    MAIN OFFICE
     119 East Marcy, Suite 110                                               201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                       Albuquerque, NM 87102
     (505) 989-4949                                                                      (505) 843-9494
     FAX (505) 820-6349                                                            FAX (505) 843-9492
                                                                                        1-800-
                                                                                           800-669-
                                                                                               669-9492
                                                                            e-mail: info@litsupport.com
                                                                                         4



 1       night and today.                It's a rough set.     It's being typed

 2       up so you'll get a clean one, but I thought I'd go

 3       ahead and give you the one that I put together.                         One

 4       thing that I pulled out -- and I probably need

 5       y'all's guidance on this, or thoughts.                     It did not

 6       seem to me that we ought to put the 404(b)

 7       instruction in here.                  The only thing I can think of

 8       is another crime or wrong would be the traffic

 9       citations, and it seemed to me those are so minor

10       that it would not be a good idea, then, if the judge

11       said, "You have heard evidence of Mr. Nissen's other

12       crimes."                I don't see how that helps you.       So I'd be

13       inclined to leave that out and just not have a

14       404(b).            I probably will be looking more to the

15       defendant more on anything else.                   What's your

16       thoughts, Mr. Gleria?                  It seemed to me it didn't help

17       you; it kind of hurt you.

18                               MR. GLERIA:    I agree, especially after the

19       hearing.

20                               THE COURT:    After the hearing.

21                               MR. GLERIA:    Yes, I'm in agreement.

22                               THE COURT:    All right.   Is that all right

23       with you, Mr. Mysliwiec?

24 l                             MR. MYSLIWIEC:    Yes, Your Honor.     I defer

25       to what the defendant wants on that.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    5



 1                               THE COURT:   It's kind of like a limiting

 2       instruction, and you're entitled to it.                 But if you

 3       don't want it -- a lot of times defendants don't want

 4       it and we don't give it.

 5                               MR. MYSLIWIEC:   Yeah, I wouldn't even use

 6       the word "crime."                It's really an infraction or -- in

 7       New York we have things that are in penal law but not

 8       crimes.            I know New Mexico is a little different.

 9       But I agree.                It draws unnecessary attention to a

10       thing that's mostly res gestae, mostly, "You heard

11       this thing happened and that's what started the

12       story."            But that doesn't need to be a jury

13       instruction.

14                               (A discussion was held off the record.)

15                               THE COURT:   I'm trying to think if there is

16       anything else.                I can't think of anything.   I think

17       Ms. Bevel handed you out something.                 I think she's

18       given it to you and I don't have it, something to do

19       with the jury, a seating chart, or what --

20                               MR. MYSLIWIEC:   Yes, we have seating

21       charts.

22                               THE COURT:   So I guess they randomly pulled

23       the names, and you now have the seating chart.                   How

24 l     many are on there?

25                               MR. MYSLIWIEC:   The seating chart goes up

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                     6



 1       to 49.           So we had some people that didn't show up,

 2       which I'm sure is fine, but it looks like 49 showed

 3       up.

 4                               THE COURT:   That still seems to me like a

 5       lot of people to work with in here.                  What would y'all

 6       think if I left 3 down in the jury room and just had

 7       46 in here?                Because I just don't think we're going

 8       to need all those people for such a short trial.                      It

 9       doesn't have -- what do you think?

10                               MR. MYSLIWIEC:    Well, the defense gets ten

11       strikes, we get six, and we need 14 jurors.                  So...

12                               THE COURT:   You get 14 peremptory -- or 16

13       peremptory, we're going to seat 14, so that's 30.

14       You get two extra on the alternatives, so that gets

15       you up to 32.                And then 33 -- I had one peremptory

16       challenge last week whenever I did the trial.                   So I

17       think you need at least 33, and I was going to seat

18       46 in here.                Leave three.   If something happens,

19       we'll bring them up.                 But I bet you we can get it

20       done, and just having those extra people is just

21       going to slow things down.                 What do you think?

22                               MR. MYSLIWIEC:    So if we have to call on

23       the extra three, we would have to basically start

24 l     jury selection over, but it seems like we have a

25       buffer of 13 or so that could be struck for cause but

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                        7



 1       we would still have enough, which seems like a lot of

 2       strikes for cause.

 3                               THE COURT:    It does seem like a lot of

 4       strikes on a two-day trial, and this one doesn't have

 5       sexual abuse or anything like that.

 6                               What do you think?    Leave three down there,

 7       Mr. Gleria?

 8                               MR. GLERIA:    Yes, Your Honor.     You know,

 9       I'll defer to your judgment about that.

10                               THE COURT:    Let's leave 47, 48, 49.       I

11       think that's more than enough.                     I might even could be

12       talked into leaving a few more down there.

13                               All right.    I think that's about all I can

14       think of to talk to you about.                     Mr. Mysliwiec?

15                               MR. MYSLIWIEC:    I have just two things from

16       the preliminary jury instructions, Your Honor.

17                               THE COURT:    Oh, yeah.

18                               MR. MYSLIWIEC:    One is that on page 2,

19       Mr. Uballez goes by Alex, so there's no need to do

20       full names, but I would say the Government is

21       represented by Assistant United States Attorneys Paul

22       Mysliwiec and Alex Uballez.

23                               THE COURT:    Okay.

24 l                             MR. MYSLIWIEC:    Then on the next page.

25                               THE COURT:    All right.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    8



 1                               MR. MYSLIWIEC:   On the next page for the

 2       first element of 875(c), it doesn't need to be

 3       restricted to police, because 875(c) doesn't restrict

 4       the prohibition against interstate threats to any

 5       specific profession.                 One of our two, you know,

 6       quote, victims is a police officer.                 The other,

 7       Barbara Beuzekom, is -- I guess I would call her a

 8       civilian employee of the New Mexico State Police.

 9       There are some statutes where the official status of

10       the victim of the threat is important, like section

11       115 of Title 18.                But 875(c) is not such a section.

12       I think we're overcomplicating our lives by putting

13       the word "police" in there.                 I'd just say:

14       "Mr. Nissen knowingly transmitted a communication

15       containing a threat to injure the person of another,"

16       which I think is what the pattern jury instruction

17       says.

18                               THE COURT:   We had talked about this

19       earlier and you had said put in police.

20                               MR. MYSLIWIEC:   That was before I saw the

21       pattern instruction.                 So 875(c) doesn't have a

22       pattern instruction in the original 2011 jury

23       instructions.                It was added, I think, in the 2018

24 l     version, and Mr. Mkhitarian was kind enough to email

25       that to me.                But when I made that suggestion I was

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                         9



 1       foolish to do so, because I wasn't working off a 2018

 2       version.

 3                               THE COURT:   "Injure the person of another."

 4                               Is that all right with you, Mr. Mkhitarian,

 5       Mr. Gleria?

 6                               MR. MKHITARIAN:     Yes, Your Honor, I

 7       apologize.                While I reviewed -- and I agree that that

 8       is the language from the 2018 version.                      And I don't

 9       think there is any instruction or anything that says,

10       "Insert person's name here."                   So I would agree with

11       the United States' assessment that "injure the person

12       of another" would be the --

13                               THE COURT:   Do you have any other changes,

14       Mr. Mysliwiec?

15                               MR. MYSLIWIEC:     No, sir.     Those are my only

16       two notes.

17                               THE COURT:   Mr. Mkhitarian, did you have

18       anything on the preliminary instruction?

19                               MR. MKHITARIAN:     No, Your Honor.

20                               THE COURT:   All right.       So I'm going to

21       give those to Ms. Desai and ask her to make those

22       changes, and she'll give you another one.                      Why don't

23       we file those as well.                   We probably ought to file the

24 l     other set.

25                               You said you had another issue,

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                      10



 1       Mr. Mysliwiec?

 2                               MR. MYSLIWIEC:    That was it, sir.

 3       Mr. Uballez' first name being Alex, and then that

 4       first element of 875(c).                  That's all I have.

 5                               THE COURT:    I've got a brother-in-law named

 6       Max, so I must have had Max on my mind.

 7                               MR. MYSLIWIEC:    Max is one of his names.

 8                               Oh, the next thing is, we're going to

 9       strike Task Force Officer Wesley Cox from our witness

10       list, which will make him immune to the rule of

11       sequestration.                He'll be able to stay in the pews and

12       go back and grab witnesses and help coordinate.

13                               As I mentioned before, Peter Ubbelohde of

14       the FBI is our case agent, so he's immune to the rule

15       for that reason and sits at the table with us.

16                               Task Force Officer Cox is just going to be

17       out in the audience like a regular person.                     But we're

18       taking him off our witness list so that he will be

19       able to stay in the courtroom, hear other witnesses'

20       testimony, fetch other witnesses, fetch exhibits,

21       things like that.

22                               THE COURT:    You don't have any need to call

23       Officer Cox, do you, Mr. Gleria?

24 l                             MR. GLERIA:    No, Your Honor.

25                               THE COURT:    All right.   So he can remain in

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                       11



 1       the courtroom.

 2                               I may have asked this at the pretrial

 3       hearing.                Did anybody have any issues with each

 4       other's voir dire?                   Mr. Mysliwiec, with the

 5       defendant?

 6                               MR. MYSLIWIEC:     So his very last question

 7       puts the jury in the position of the defendant, which

 8       one is not supposed to do.                   I mean, as I recall the

 9       rule, the defense is not supposed to ask the jury to

10       put themselves in the position of the defendant.                          The

11       Government is not supposed to ask the jury to put

12       themselves in the position of the victim.                      But that's

13       really the only thing I saw that I wasn't 100%

14       comfortable with.                I don't expect it will be a big

15       scandal, but that's all I noticed.

16                               THE COURT:    Well, I hear that asked all the

17       time.         It's kind of borderline.            But I'll let

18       defendant ask it if they want.                   It may pick up

19       something that we need to discuss, so you just never

20       know.         They may look at him and don't like his

21       haircut or not wearing a jacket.                   You just never

22       know.         So I'll kind of give the defendant the leeway

23       to ask that question if they want it.

24 l                             Is that all you have on their voir dire,

25       Mr. Mysliwiec?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                   12



 1                               MR. MYSLIWIEC:    Yes, thank you, Your Honor.

 2                               THE COURT:    Mr. Gleria, Mr. Mkhitarian, do

 3       you have any issues with the Government's --

 4                               MR. GLERIA:   No, I don't, Your Honor.

 5                               THE COURT:    Well, do y'all have any issues?

 6       Did you have any other issues, Mr. Mysliwiec, we need

 7       to address before we bring the jury in?

 8                               MR. MYSLIWIEC:    It doesn't need to be now.

 9       I did want to bring in some more specifics about the

10       testimony that I would be able to adduce about the

11       revolver if I were able to ask about that.

12       Specifically, when I was in preparation with Officer

13       Cash, he is the one who interviewed Mr. Nissen, and

14       he has a relationship with Mr. Nissen.                  They've

15       talked many times, and he asked Mr. Nissen

16       essentially, "Do you still carry that revolver?"

17       Mr. Nissen said something to the effect of, "Yes, I

18       carry it regularly or I always carry it."

19                               And Mr. Nissen -- that was the interview in

20       which Mr. Nissen specified that it was a Smith and

21       Wesson and specified that he carried it to protect

22       himself from rogue state cops.                  And from Mr. Cash's

23       conversations with Mr. Nissen, Mr. Cash believes that

24 l     by the phrase "rogue state cops" Mr. Nissen means

25       police officers who, in Mr. Nissen's view, violate

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    13



 1       Mr. Nissen's rights.                  And Mr. Cash's view is that

 2       Mr. Nissen would agree with that definition.

 3                               The United States continues to take the

 4       position that when it goes to Mr. Nissen's subjective

 5       intent to convey a true threat in that third phone

 6       call on November 2, 2018, when he said, "If a police

 7       officer violates my rights again, I'm going to pull

 8       out my revolver," that it's very relevant that he

 9       possessed a revolver to which he was likely referring

10       when he said that.                   And like I said before, I don't

11       think the ownership of a revolver, especially in New

12       Mexico, is itself prejudicial.                   It's not illegal.

13       We're not claiming that it's illegal.                   We talked

14       about the 404(b) instruction being not particularly

15       appropriate in this circumstance.                   We don't claim

16       it's wrongful to possess the revolver.                   We just think

17       it's important that the jury know that at the moment

18       he threatened to pull out his revolver, he did indeed

19       possess one.

20                               So if that's a request to reconsider,

21       however the Court wants to take that, that's the last

22       thing I have.

23                               THE COURT:    Okay.   Any thoughts on that,

24 l     Mr. Gleria, Mr. Mkhitarian?

25                               MR. GLERIA:    I agree with the previous

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      14



 1       rulings of the Court regarding the parameters of the

 2       questioning, and I object to that proposed line of

 3       questioning as extrinsic evidence that is not

 4       relevant.                And that's my position.

 5                               THE COURT:    Well, I'll give it some

 6       thought, but I'm inclined -- I worked on this over

 7       the weekend.                I still need to finish up the opinion,

 8       just a few more pages I need to edit, and I just ran

 9       out of time and started working on jury instructions,

10       just in case this case moves quickly, which it might.

11       So I wanted to get you a set of those, so I kind of

12       stopped working on the opinion and went back to the

13       other.           But I'll take a look at it.

14                               But right at the moment, let's keep the

15       actual existence of the revolver out.                   It's going to

16       come in to some degree in the telephone calls, but

17       keep out the other evidence, and I'll continue to

18       think about it.

19                               All right.    Anything else, Mr. Mysliwiec --

20                               MR. MYSLIWIEC:     No, sir.

21                               THE COURT:    -- before we bring the jury in.

22       Mr. Mkhitarian?                Mr. Gleria?

23                               MR. MKHITARIAN:     There is only one issue to

24 l     one of the jurors.                   I recognize one of the names as

25       somebody whose son or brother I might have

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    15



 1       represented, Ms. Linda Arbuckle.                  So I just noted

 2       that on my juror questionnaire.                  So that's the only

 3       thing I have.

 4                               THE COURT:   Any thoughts on that,

 5       Mr. Mysliwiec?

 6                               MR. MYSLIWIEC:    Part of the Court's regular

 7       questioning is:                "Do you recognize any of these

 8       folks?"            If it is Mr. Mkhitarian, maybe she

 9       recognizes him.                And I think Mr. Mkhitarian is a fine

10       attorney.                So if what she says is, "Yes, he

11       represented me and he's a fine attorney," that's not

12       scandalous or untrue.                 So I think we just see how it

13       lies as we go through the regular process.

14                               THE COURT:   Is that all right with you,

15       Mr. Mkhitarian?

16                               MR. MKHITARIAN:   That's all right.   Just

17       full disclosure to the Court.

18                               THE COURT:   I appreciate it.

19                               Ms. Bevel, I think we agreed -- why don't

20       we just leave those bottom three.

21                               THE CLERK:   I told them, and Judge, I just

22       got a message from jury that they finished

23       orientation and the jurors are on a quick bathroom

24 l     break, and they're ready to bring them up.

25                               THE COURT:   Anything else, Mr. Mkhitarian,

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    16



 1       Mr. Gleria?

 2                               MR. GLERIA:    No, Your Honor.

 3                               THE COURT:    All right.   They're going to

 4       bring the jurors up.                  They're on their bathroom

 5       break.           If y'all want to go in there and use the jury

 6       room, there are a couple of toilets in there, and

 7       then we'll get them up here and we'll get ready.

 8                               So we'll go in recess for a few minutes

 9       here while we're getting the jury up here.

10                               (The Court stood in recess.)

11                               (Voir dire was conducted and the jury was

12       selected.)

13                               THE COURT:    The lady that's got to breast

14       pump for her baby made the jury.                   So would it be all

15       right with y'all -- I think the Government is taking

16       one of the witness rooms out front.                   Could I have the

17       other one?                Do you need it, Mr. Gleria?

18                               MR. GLERIA:    The witness room?

19                               THE COURT:    Yeah, the witness room out

20       front, the two conference rooms.

21                               MR. GLERIA:    No.

22                               THE COURT:    I'm going to mark one of those

23       as, "Private.                Do not enter."    So if you all do not

24 l     enter that one, that's where she'll do it.                   She's

25       okay right at the moment, but --

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      17



 1                               MR. MYSLIWIEC:      All right.   So the one

 2       marked "Private" we're not going to use.                     Okay.     The

 3       agents know.

 4                               THE COURT:   And then I've got one juror

 5       that's looking for eyeglasses, so we're waiting for

 6       her to come up.                She's down in the jury assembly room

 7       looking for her glasses.                    But as soon as I get her up

 8       there, we'll get started.

 9                               Are there any issues we need to discuss

10       before we bring the jury in?

11                               MR. MYSLIWIEC:      So I was looking at the

12       final instructions.

13                               THE COURT:   Yes.

14                               MR. MYSLIWIEC:      And I just have the same

15       request that we change "police" back to the pattern.

16                               THE COURT:   Ms. Desai, would you change --

17       on the elements, take out "police" and put whatever I

18       put into the preliminary instruction.

19                               MR. MYSLIWIEC:      And that's all I could

20       notice.

21                               THE COURT:   I'm going to put in -- I didn't

22       do it last night.                I'm going to put in an instruction

23       on knowingly, since that's one of the elements.                        So

24 l     I'll put in the first sentence of the pattern

25       instruction.                The rest of it deals with the

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                        18



 1       deliberate ignorance.                  So I'll take all that out.          I

 2       don't think this case has anything to do with

 3       deliberate ignorance.                  So I will just have the first

 4       sentence of that pattern instruction.                     I will insert

 5       it behind the elements charge and before the "on or

 6       about" charge.

 7                               So we've got all the jurors, all 14 of

 8       them?

 9                               THE CLERK:    Yes, Your Honor.

10                               THE COURT:    Anything else we need to

11       discuss?                Mr. Mysliwiec?

12                               MR. MYSLIWIEC:    No, sir.

13                               THE COURT:    How about you, Mr. Gleria?

14                               MR. GLERIA:    No, Your Honor.

15                               THE COURT:    It's up to y'all.     Do y'all

16       want to stand for the jury, or just go back to

17       regular protocol, given that we don't have any

18       jurors --

19                               MR. GLERIA:    Leave it to you, Judge.

20                               MR. MYSLIWIEC:    It's y'all's call as long

21       as Mr. Nissen doesn't mind.

22                               THE COURT:    Well, he can stand too, I

23       think.           He's okay.

24 l                             MR. GLERIA:    The chains might jangle.

25                               THE COURT:    Well, I think they got it

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                        19



 1       pretty tight.                Mr. Nissen, do you mind standing and

 2       let's listen to you?

 3                               THE DEFENDANT:    I think we should just stay

 4       the way it's been.

 5                               THE COURT:    If it's all right with y'all,

 6       I'll just say, "Stand," for the audience and for my

 7       clerks, and y'all don't stand.

 8                               MR. MYSLIWIEC:    Yes, sir.    Correct.

 9                               THE COURT:    Is that okay?    Is that all

10       right with you, Mr. Nissen, Mr. Gleria?

11                               THE DEFENDANT:    Yes.

12                               MR. GLERIA:    Yes, sir.

13                               THE CLERK:    They're lining up, Judge, and

14       I've already passed out the note pads.

15                               THE COURT:    Okay.   Oh, does anybody want to

16       invoke the rule?

17                               MR. GLERIA:    Yes, I'll invoke the rule.

18                               THE COURT:    So I'll instruct the jury on

19       the rule when they come in.                   I may ask on the record,

20       "Is it invoked" --

21                               MR. GLERIA:    Yes, sir.

22                               THE COURT:    -- and you can say it is.          Then

23       I'll give them the rule.

24 l                             So on instruction number 6, the fifth line,

25       it had comma after "witnesses."                    What it has in the

     SANTA FE OFFICE                                                                   MAIN OFFICE
     119 East Marcy, Suite 110                                              201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                      Albuquerque, NM 87102
     (505) 989-4949                                                                     (505) 843-9494
     FAX (505) 820-6349                                                           FAX (505) 843-9492
                                                                                       1-800-
                                                                                          800-669-
                                                                                              669-9492
                                                                           e-mail: info@litsupport.com
                                                                                       20



 1       tenth instruction is that says "including the

 2       defendant."                So it assumes that the defendant is

 3       testifying.                Since it doesn't seem that's the way

 4       it's going, I took that clause out.                   But the comma

 5       didn't come out, so I'm going to take the comma out

 6       unless anybody has any objection to it.

 7                               MR. GLERIA:    No, Your Honor.

 8                               MR. MYSLIWIEC:     No, sir, thank you.

 9                               (The jury entered the courtroom.)

10                               THE COURT:    All right.   Does either side

11       wish to have the rule invoked in this case?

12       Mr. Mysliwiec?                Mr. Gleria.

13                               MR. GLERIA:    Yes, Your Honor.

14                               THE COURT:    All right.   It is a rule of

15       law -- the rule has been invoked in this case, and

16       it's a rule of law that witnesses may be excluded

17       from the courtroom so that they cannot hear the

18       testimony of other witnesses.                   This rule does not

19       apply to parties or expert witnesses.                     The rule of

20       exclusion has been invoked in this case, and all

21       witnesses to whom the rule applies will be required

22       to remain outside of the courtroom until they are

23       called to testify.                   Witnesses excluded from the

24 l     courtroom should not discuss with other witnesses

25       their testimony before they or the other witnesses

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     21



 1       testify, but they may discuss their testimony with

 2       the lawyers.

 3                               All right, Mr. Uballez, do you have an

 4       opening statement for the Government?

 5                               MR. UBALLEZ:     Yes, Your Honor.

 6                               THE COURT:     Mr. Uballez.

 7                               MR. UBALLEZ:     May it please the Court.

 8                               THE COURT:     Mr. Uballez.

 9                               MR. UBALLEZ:     Counsel, ladies and

10       gentlemen, good afternoon.                   Thanks for hanging with

11       us.       We will present hopefully a short case over the

12       course of today and tomorrow that's going to involve

13       the incidents -- two incidents that occurred or a

14       series of incidents that occurred in November of

15       2018, last year.

16                               They began November 2 of 2018 where New

17       Mexico State Police Officer Jason Burd was doing his

18       job.        At that time, what his job involved was driving

19       on the freeways, checking for traffic infractions.

20       He was westbound on I-40 in the Moriarty area when he

21       came across Mr. Nissen's vehicle.

22                               Now, running the vehicle through his

23       system, he found that the vehicle itself had not been

24 l     registered.                It had actually expired in May of 2018.

25       So as part of his job, he pulls him over and

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                   22



 1       approaches.

 2                               As he does in every other traffic stop, he

 3       approaches him, the driver.                 He asks for proof of a

 4       driver's license, insurance, registration.

 5       Mr. Nissen hands him an ID, New Mexico ID, and does

 6       not give him a driver's license.                  Officer Burd

 7       notices a shotgun in the vehicle and takes it for his

 8       safety, takes the ID, goes back to his vehicle, runs

 9       it.       He calls dispatch, which means he calls in the

10       name of Mr. Nissen and identifiers.                  Dispatch says,

11       "No, no, he's got a driver's license.                  You have an

12       ID, but he's got a valid driver's license," but

13       confirms other things that he pulled over Mr. Nissen

14       for.

15                               So he goes back.   Instead of arresting or

16       towing Mr. Nissen's vehicle, he issues him two

17       citations for lack of current registration and lack

18       of proof of insurance and returns the shotgun to him,

19       and he goes on his way.

20                               Very soon after that interaction, which was

21       about 5:45 in the afternoon, New Mexico State

22       dispatch receives a call.                  That call, as you will

23       hear, goes through -- as well as the calls that

24 l     follow go through a switch, which you'll hear some

25       information about.                The switch is TTAS 005.    It's in

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                     23



 1       Plano, Texas.                This is what satisfies the final

 2       elements of the charge that you'll be evaluating,

 3       which is a cellphone call was made and headed to a

 4       switch outside of the state.

 5                               This call was made by Mr. Nissen.      Victoria

 6       Gurule at New Mexico State Police takes that call.

 7       She, in fact, is already familiar with Mr. Nissen

 8       because she was the dispatcher who was on the other

 9       end of the line when Officer Burd called in that he

10       was at a traffic stop.                 She had already run

11       Mr. Nissen's information.

12                               When Mr. Nissen gets on the line in his

13       first call, he educates her on some aspects of the

14       law.        Ms. Gurule, as you'll hear, says that -- knows

15       which officer Mr. Nissen is talking about, says,

16       "I'll refer your information over to the officer,"

17       and that answer does not satisfy Mr. Nissen.                    He

18       hangs up, only to call back shortly later.                    In about

19       30 minutes he calls Ms. Gurule again and she answers.

20                               (Audio played.)

21                               MR. UBALLEZ:   My apologies.   This is the

22       call I was going to play.

23                               (Audio played.)

24 l                             MR. UBALLEZ:   Following this call,

25       Ms. Gurule refers Mr. Nissen to her sergeant, Steve

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                  24



 1       Carroll, who speaks with Mr. Nissen and attempts to

 2       defuse the situation and is unsuccessful.

 3                               Mr. Nissen then calls back minutes later,

 4       in the first call that I played for you, yelling at

 5       Victoria not to threaten him.

 6                               On November 26 of 2018, nearly a month

 7       later, still simmering, Mr. Nissen again calls New

 8       Mexico State Police dispatch, this time talking to

 9       Barbara Beuzekom.                After educating Ms. Beuzekom on

10       the law and speaking with her about speaking to her

11       superiors, he issues two statements to her.                 "You

12       need to mind your own fucking business," he states,

13       "and I'm going to come and shoot you in your fucking

14       head."

15                               Barbara transfers Mr. Nissen to Julian

16       Cordova, a state police officer, who records this

17       conversation with Mr. Nissen, during which time

18       Mr. Nissen continues to express his displeasure.

19                               Those are the facts of the case.   And as

20       the Judge told you, your job here is to apply the law

21       to those facts.                We will not ask you to convict

22       Mr. Nissen for profane or offensive language, which

23       is obviously present.                We will ask you to convict

24 l     Mr. Nissen for the threats in between those lines,

25       for stating that he will take his revolver out and

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                      25



 1       put that, as he said, "motherfucker, drop dead."

 2                               This is a simple case from which you can

 3       redact every one of those offensive statements and

 4       still find that he's guilty.                     Thank you.

 5                               THE COURT:    Thank you, Mr. Uballez.

 6                               Mr. Gleria, do you have an opening

 7       statement for Mr. Nissen?

 8                               MR. GLERIA:    Yes, Your Honor.

 9                               THE COURT:    Mr. Gleria.

10                               MR. GLERIA:    Thank you, Your Honor.     May I

11       please move the podium?                  It's too close to the Elmo.

12                               THE COURT:    You may.

13                               MR. GLERIA:    Ladies and gentlemen, you

14       heard Judge Browning speak about our democratic

15       system, and we have the right in our country of free

16       speech, and that right is enshrined in the First

17       Amendment of the United States Constitution.                     And

18       just as Mr. Uballez stated, it can be profane; it can

19       be offensive.                It doesn't have to be correct.       It can

20       be hate speech.                It's protected.       Today you as the

21       jurors have the power to determine the facts of this

22       case and to determine if Mr. Nissen crossed the line.

23                               The Government is focusing on the words it

24 l     claims are the threats, threats that -- statements

25       that they claim show that these statements by

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    26



 1       Mr. Nissen are serious and, therefore, intended by

 2       him as threats.                However, the evidence is the

 3       entirety of Mr. Nissen's recorded statements.

 4       Mr. Nissen called police dispatch to educate police

 5       regarding the traffic stop and for having stopped

 6       him, in his words, for no good reason; and also to

 7       complain about his feelings that his constitutional

 8       rights were violated.

 9                               Mr. Nissen's statements are profane and

10       Mr. Nissen's statements include figurative language.

11       When he says "pigs," "You've got some of the

12       stupidest fucking pigs on the road," that is

13       figurative language.                Now, it's obviously offensive,

14       but it's figurative and, therefore, not literal, and

15       clearly exaggerated.                And that defines exaggeration,

16       because he is overtly using exaggerated language to

17       express his unhappiness.                Mr. Nissen is ranting about

18       his unhappiness for being stopped on the highway, for

19       his perception, whether he's right or wrong, that his

20       constitutional rights were violated for having been

21       issued citations for no insurance and no

22       registration.

23                               The evidence is significant also for what

24 l     it does not show.                It does not show any act in

25       furtherance of alleged threats.                It's important for

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   27



 1       me to emphasize that the statements are figurative,

 2       "pigs," and therefore exaggerated and not literal.

 3       Not literal.

 4                               This occurred over the telephone.

 5       Mr. Nissen is somewhere on the telephone, driving or

 6       stationary.                Who knows?   But he's nowhere near a

 7       police dispatch.

 8                               He didn't make further statements such as,

 9       "I'll be right there to put a bullet dead on that

10       pig's head."                He didn't say that.    And it's clearly

11       ranting because it occurred at the end of his

12       statements to dispatch.                 The statements, at least the

13       first one that you heard, is conditional on a future

14       stop and violation of his rights by law enforcement,

15       something that did not occur.

16                               The police are sensitive to security, as

17       they should be, and I understand that all such

18       statements should be looked into and taken seriously.

19       But when you look at the context of those statements,

20       these are words, words without any accompanying act

21       in furtherance of what they claim are threats.

22       Mr. Nissen is ranting.                  He has a right to be upset.

23       He has a right to call dispatch to complain.                  He

24 l     has -- you know, it's not very nice to use such

25       profanity and to raise his voice.                  But these are

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                 28



 1       words unaccompanied by any act and, therefore, not a

 2       crime.           He has the right to say it.

 3                               Mr. Uballez also touched upon the November

 4       26 alleged threat directly to a New Mexico State

 5       civilian employee, which you heard about.                What's

 6       striking about that particular allegation is that

 7       you're going to have to hear from the witness.                   And

 8       Mr. Nissen's statement is not in evidence.                It's not

 9       in evidence like the other statements.                The other

10       statements, you'll be able to listen to them here in

11       court.           The other statement is not in evidence.

12       Mr. Nissen never threatened Victoria Gurule when he

13       called the initial two or three times.                He was

14       complaining, and he said that if he was stopped and

15       his rights were violated again, he would take some

16       kind of action.                It's unthinkable that a call by a

17       person to police dispatch wouldn't be recorded.                   And

18       it's not recorded because it never happened.                   Every

19       call to a police dispatch is recorded.                It didn't

20       happen.            Mr. Nissen did not threaten that civilian

21       police employee.                His statements to Victoria Gurule

22       were never a threat to her.                He was complaining about

23       his rights, and now the Government is saying in the

24 l     second instance, when the call is not even in

25       evidence for you to hear, suddenly now he's shifting

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                     29



 1       from complaining about police to directly threatening

 2       the civilian police employee.                  It didn't happen.        The

 3       only evidence that you have is her testimony about

 4       it.       You don't have the dispatch call yourself to

 5       hear, which is unthinkable, because every single call

 6       is recorded.                Every single call.

 7                               How is it that the call is not recorded?

 8       And now this lady can say -- this testimony is going

 9       to be that he directly threatened her.                    It didn't

10       happen.            These are words.        Nobody wants to be -- you

11       know, nobody wants to be sweared at; nobody wants to

12       be yelled at.                But his speech is protected.      They

13       were not threats.                There was not a single act in

14       furtherance of these activities.                   They were

15       conditioned on a future stop and violation of rights

16       by law enforcement which did not occur.

17                               And they were also separated by time and

18       space.           Mr. Nissen was on the road.          The dispatch is

19       in a different place.                  The police were not even

20       named.           It's not a threat.         It's words.    Thank you.

21                               THE COURT:    Thank you, Mr. Gleria.

22                               MR. GLERIA:    You're welcome.

23                               THE COURT:    All right.   Does the Government

24 l     have its first witness or evidence, Mr. Mysliwiec?

25                               MR. MYSLIWIEC:    We do, Your Honor.    The

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    30



 1       United States would like to call Officer Burd of the

 2       New Mexico State Police.

 3                               THE COURT:    Mr. Burd, if you'll come up and

 4       stand next to the witness box on my right, your left,

 5       before you're seated, my courtroom deputy, Ms. Bevel,

 6       will swear you in.

 7                               MR. MYSLIWIEC:    And you can leave your

 8       computer on the table.

 9                                            JORDAN BURD,

10                 after having been first duly sworn under oath,

11                 was questioned, and testified as follows:

12                               THE CLERK:    Please be seated.

13                               THE COURT:    Mr. Burd, Mr. Mysliwiec.

14                                       DIRECT EXAMINATION

15       BY MR. MYSLIWIEC:

16                 Q.            Officer, could you please introduce

17       yourself to the jury by telling them your full name,

18       occupation, and current assignment?

19                 A.            I'm Officer Jordan Burd with the New Mexico

20       State Police.                I've been with the New Mexico State

21       Police for about five and a half years now, and I'm

22       currently assigned to the Albuquerque District 5

23       area, as well as the subdistrict Edgewood area.

24 l               Q.            What is the Albuquerque District 5 area?

25                 A.            It covers the areas of Los Lunas,

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    31



 1       Albuquerque, Cuba, as well as the East Mountains,

 2       Edgewood area.

 3                 Q.            Is that the assignment that you had back on

 4       November 2, 2018?

 5                 A.            It is, sir.

 6                 Q.            And does that cover Moriarty?

 7                 A.            It does, sir.

 8                 Q.            And is Moriarty east of Albuquerque?

 9                 A.            It is, sir.

10                 Q.            Did you have any other jobs before your job

11       as a patrol officer with the New Mexico State Police?

12                 A.            I did not, sir.

13                 Q.            So do you remember whether you were on duty

14       on November 2 of 2018?

15                 A.            I was, sir.

16                 Q.            What was your shift?

17                 A.            I was on night shift, which I believe at

18       the time was 4:00 p.m. to 1:00 a.m. in the morning.

19                 Q.            And were you on foot or in a patrol car?

20                 A.            I was in a fully marked patrol unit.

21                 Q.            And were you, yourself, in uniform?

22                 A.            Full uniform displaying my New Mexico State

23       Police badge of office.

24 l               Q.            And do you remember whether you effected

25       any traffic stops during that evening shift on

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  32



 1       November 2, 2018?

 2                 A.            I did, sir.

 3                 Q.            And just one, or more than one?

 4                 A.            Several.

 5                 Q.            Were any of those stops involving Michael

 6       Nissen?

 7                 A.            It was, sir.

 8                 Q.            At the time that you originally made the

 9       traffic stop, did you know that the driver of the

10       vehicle was Michael Nissen?

11                 A.            Not at all, sir.

12                 Q.            What caused you to initiate that traffic

13       stop of the person you later learned was Michael

14       Nissen?

15                 A.            On that day, sir, I ran a vehicle

16       registration through my LEADS computer system, and it

17       notified me that that vehicle had expired

18       registration as well as no active insurance.

19                 Q.            And it's normal for you to run vehicle

20       information that you see as you're patrolling?

21                 A.            Standard patrol operation, sir.

22                 Q.            And as far as you know, that's not against

23       any rule?

24 l               A.            Not at all, sir.

25                 Q.            And when you ran this information of the

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                    33



 1       truck that later turned out to be Mr. Nissen's, you

 2       were traveling westbound on Interstate 40 towards

 3       Albuquerque?

 4                 A.            Yes, sir.   Just, I believe, outside the

 5       city limits of Moriarty westbound.

 6                 Q.            So definitely within the state of New

 7       Mexico?

 8                 A.            Yes, sir.

 9                 Q.            When you learned that -- your computer told

10       you that he had no current registration or insurance,

11       what did you do next?

12                 A.            The next thing I did is, I engaged my

13       emergency equipment, called out the traffic stop

14       through my dispatch, who then repeated the vehicle

15       registration, coming back with expired registration

16       and no active insurance.

17                 Q.            So when you typed in the information to

18       check in your computer system, that wasn't the time

19       that you asked dispatch to double-check for you?

20                 A.            Can you rephrase that?   I'm sorry.

21                 Q.            So what you've described is that you

22       originally ran the information that you saw with your

23       eyes, and your computer told you that the vehicle had

24 l     expired registration and no insurance.                 When you

25       called the stop in to dispatch and you say they

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  34



 1       confirmed, is that like double-checking?

 2                 A.            It is, because dispatch runs it on their

 3       end as well, sir.

 4                 Q.            And you do that so you make sure you don't

 5       pull over people for no reason?

 6                 A.            It double-confirms that they saw the same

 7       thing I saw.

 8                 Q.            And did the truck that you later learned

 9       was driven by Mr. Nissen pull over in a timely

10       fashion?

11                 A.            It did, sir.

12                 Q.            When you approach a vehicle on the highway,

13       when you're doing this traffic stop, do you approach

14       on the driver's side in the middle of the traffic, or

15       on the passenger side on the shoulder?

16                 A.            Always on the passenger side, sir, for

17       officer safety.

18                 Q.            And is that what you did here?

19                 A.            Yes, sir.

20                 Q.            And while you were walking up to the truck

21       that you later realized Michael Nissen was driving,

22       did you see anything that caught your attention?

23                 A.            The first thing I did, sir, is, I

24 l     introduced myself as Officer Burd of the New Mexico

25       State Police.                I notified the driver the reason for

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                     35



 1       the stop today, and I immediately observed, I

 2       believe, a green or a camouflage-in-color shotgun in

 3       his passenger side seat.

 4                               MR. MYSLIWIEC:    Your Honor, may I move

 5       about the well?

 6                               THE COURT:    You may.

 7       BY MR. MYSLIWIEC:

 8                 Q.            I'm going to show you a shotgun that is in

 9       evidence.

10                               MR. MYSLIWIEC:    Is it 8, Alex?

11                 Q.            And it's zip-tied into this box for safety.

12       But can you tell me whether this shotgun here

13       resembles what you saw in Michael Nissen's truck?

14                               THE COURT:    I'm not sure that we've moved

15       exhibits, but is there any objection to this one?

16                               MR. GLERIA:    No, Your Honor.

17                               THE COURT:    All right.    So what is the

18       number on it?

19                               THE CLERK:    Nine.

20                               MR. MYSLIWIEC:    Nine.    And I thought we had

21       a talk about the preadmission of exhibits not

22       objected to.

23                               THE COURT:    Well, is that all right, the

24 l     ones that are on the exhibit list, document 60, any

25       objection to any of those?

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                      36



 1                               MR. GLERIA:    No, Your Honor.

 2                               THE COURT:    All right.     So Government's

 3       Exhibits 1, 2, 3, 4, 5, 6, 7, 8 and 9 will be

 4       admitted into evidence.

 5                               MR. MYSLIWIEC:    And demonstrative exhibits

 6       1-A, 2-A, 3-A, and 4-A, the transcripts?

 7                               THE COURT:    Any objection to those?

 8                               MR. GLERIA:    No, Your Honor.

 9                               THE COURT:    All right.     Government's

10       demonstrative exhibits -- are they going to be

11       admitted into evidence or just used as demonstrative

12       exhibits as we have with the jury instruction?

13                               MR. MYSLIWIEC:    We put them on the JERS

14       disc, but they're demonstrative.

15                               THE COURT:    Do you care if -- they can go

16       either way.                We can make them exhibits for the jury,

17       or we can just make the audio the exhibit and the

18       transcripts can be demonstratives.

19                               MR. GLERIA:    I prefer --

20                               THE COURT:    You prefer the latter?

21                               MR. MYSLIWIEC:    That's what the instruction

22       says.

23                               THE COURT:    Yeah.   Are you okay with that?

24 l                             MR. MYSLIWIEC:    Yes, sir.

25                               THE COURT:    So we'll admit -- well, the

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                     37



 1       transcripts will just be demonstratives, then.

 2                               MR. MYSLIWIEC:     Yes, sir.

 3                               THE COURT:     All right.   So I don't need to

 4       admit those.

 5                               MR. MYSLIWIEC:     Yes, sir.

 6       BY MR. MYSLIWIEC:

 7                 Q.            So I might have lost my place.      But Officer

 8       Burd, can you confirm that this shotgun I'm holding

 9       right now, Government's Exhibit 9, as far as you can

10       tell is the same shotgun that you saw on the

11       passenger seat of Mr. Nissen's truck when you

12       encountered him?

13                 A.            It is, sir.

14                 Q.            And you can confirm this is not a water

15       balloon?

16                 A.            I can confirm that, sir.

17                 Q.            So after you introduced yourself to

18       Mr. Nissen and told him the reason for the stop, did

19       he respond at all to you?

20                 A.            He did, sir.

21                 Q.            And how did he respond to you?

22                 A.            He responded by basically saying that I had

23       no legal authority to be stopping his vehicle; that

24 l     he identified himself as, I believe the word he used,

25       as a traveler.                He stated at this moment in time he

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                  38



 1       was traveling, and again, I did not have the legal

 2       authority nor the means to apply traffic laws to him,

 3       that they did not apply to him because he was a

 4       traveler, and everything basically I was doing was

 5       illegal.

 6                 Q.            Before he said those words to you, have you

 7       had any training on the existence of folks who

 8       believe those things?

 9                 A.            We've had prior training as well as prior

10       experiences in my law enforcement career.                 Typically,

11       I would say anyone that might possibly identify

12       themselves as a traveler may apply themselves to a

13       specific group of people who don't -- believe that

14       our specific state or county laws don't apply, and

15       believe that -- I believe he kept quoting the

16       Constitution.

17                 Q.            And do you have training in how to make

18       sure that encounters with folks like that don't get

19       more hectic than is necessary?

20                 A.            Yes, sir.   Basically to just stick to the

21       standard patrol operations, not to delve into any

22       arguments of the law, but rather, just stay

23       straightforward and enforce the legal state law.

24 l               Q.            So after he revealed those beliefs to you,

25       what did you do next?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                      39



 1                 A.            I again requested again for his license as

 2       well as vehicle information.                   Again, it was several

 3       minutes of riff-raff about my legal authority to be

 4       stopping -- to have the legal authority to stop his

 5       vehicle.                Eventually he did provide me with his New

 6       Mexico identification card.                   He didn't provide any

 7       other vehicle information.

 8                               At this point I found for my safety I was

 9       going to remove that shotgun out of his vehicle.                         I

10       did.        I reached in and removed the shotgun from the

11       vehicle.                I believe I told him, "This will be

12       returned to you at the conclusion of this stop, but

13       for my safety it's not going to be in your presence."

14                 Q.            And did he respond to that in any way?

15                 A.            He did.     He began to raise his voice.       His

16       face, I believe, got a little redder.                   He was stating

17       I didn't have the legal authority to de-arm him, I

18       believe was the word he used, and it was -- my

19       feelings were, he was pretty agitated with that

20       situation.

21                 Q.            What did you do after temporarily taking

22       custody of that firearm and informing him of why you

23       did it?

24 l               A.            At this point, that's when I went back to

25       my patrol unit.                   I secured the shotgun there

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    40



 1       momentarily while I ran his driver's license -- or

 2       his identification information.                  His driver's license

 3       came back valid in the state of New Mexico, so he

 4       did --

 5                 Q.            When you say the driver's license came back

 6       valid, is that from your typing into your own

 7       computer, or did you call that in to dispatch and

 8       dispatch told you?

 9                 A.            I typed that into my computer, sir.

10                 Q.            And were you communicating with dispatch

11       during this process?

12                 A.            I was.

13                 Q.            Do you know who at dispatch you were

14       communicating with during this?

15                 A.            No, I don't, off the top of my head, sir.

16                 Q.            Do you know who Victoria Gurule is?

17                 A.            I'm familiar with her.

18                 Q.            Do you know if she was on duty at the time?

19                 A.            I believe she was.

20                 Q.            After you ran your computer checks, were

21       you able to confirm whether his vehicle had insurance

22       or not?

23                 A.            Sorry, can you rephrase?

24 l               Q.            Did you confirm whether his vehicle had

25       insurance or not?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    41



 1                 A.            It did not have insurance, sir.

 2                 Q.            Not just proof of insurance, but actually

 3       whether it had insurance.

 4                 A.            Both, sir.   He didn't provide me with any

 5       vehicle information during our encounter, and

 6       confirmed, when I went back through my computer and

 7       dispatch, the vehicle was not insured.

 8                 Q.            And what about the registration status; do

 9       you remember?

10                 A.            It had been expired for, I believe, over

11       six months.

12                 Q.            Now, at that time, knowing those things and

13       confirming them through the process you've described

14       to us, did you have the authority to arrest him and

15       tow his vehicle?

16                 A.            I would have had the authority to arrest

17       him if he refused to sign my citations.                   I did have

18       the authority to tow his vehicle, though.

19                 Q.            So you could have made him walk home from

20       I-40?

21                 A.            I could have.

22                 Q.            Did you?

23                 A.            I did not.

24 l               Q.            What did you do instead?

25                 A.            At this point I issued him two traffic

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    42



 1       citations, one for expired registration, as well as

 2       no proof of vehicle insurance; our financial

 3       responsibility.                  I walked back to the vehicle.     Is

 4       that part of the question?

 5                 Q.            Sure.

 6                 A.            At this point, I walked back to the

 7       vehicle.                I advised Mr. Nissen that I was going to be

 8       issuing him two traffic citations for the reasons I

 9       stopped him.                  I did advise him that I did have the

10       authority to tow his vehicle, which I was not going

11       to do. I advised him if he did refuse again to sign

12       my traffic citations, he would be under arrest.

13                 Q.            When you say "refuse again," was he

14       originally enthusiastic to sign the citations?

15                 A.            No.

16                 Q.            How did he convey to you that he was not

17       happy or excited to sign those citations?                  What did

18       he say or do?

19                 A.            Basically saying everything I was doing was

20       illegal; that I had no legal authority to be stopping

21       him.        He did keep elevating his voice.            I believe at

22       one point he pulled out his phone and tried to show

23       me a YouTube video.                  I can't even testify to what it

24 l     was, because I refused to watch it.

25                 Q.            The first time that he told you he didn't

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    43



 1       want to sign the citations and you had no authority

 2       to be doing any of this, did you at that time have,

 3       as far as you understand, the legal authority to

 4       arrest him and tow his vehicle?

 5                 A.            I could have.

 6                 Q.            Did you do that, or did you keep trying?

 7                 A.            I kept trying, sir.

 8                 Q.            And why did you keep trying not to escalate

 9       your enforcement and arrest him and tow his vehicle?

10                 A.            Basically, sir, for -- well, for my officer

11       safety was one.                I wanted to try and de-escalate the

12       situation as much as I could.                 I understand he was

13       very agitated.                Based off my training and experience,

14       he was very agitated at the stop.                  I felt that I was

15       trying to give him a fair chance to comply with our

16       state laws and sign the citations.                   And I don't tow

17       every single vehicle that is not registered or

18       insured, so I felt like I was trying to give him the

19       fair opportunity to comply.

20                 Q.            Did your diplomacy eventually succeed?

21                 A.            It did, sir.

22                 Q.            So he signed the citation?

23                 A.            He signed the citations.     I believe he said

24 l     he was going to educate me later on the law and

25       everything I was doing, but he did agree to sign the

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    44



 1       citations.                At that point I placed the shotgun, I

 2       believe, in the backseat of his vehicle where it was

 3       no longer close within reach to him.

 4                 Q.            So you didn't keep the shotgun; you

 5       returned it to him?

 6                 A.            I did, sir.

 7                 Q.            And then as far as you were aware, was the

 8       traffic stop essentially over?

 9                 A.            At that point, sir, I believe that the

10       traffic stop had concluded.

11                 Q.            Now, I want to ask you a little bit about

12       the process.                You write the citation, which then

13       Mr. Nissen signed as you described.                Do you turn that

14       in to someone when you get back to the office?

15                 A.            It's a computer automated system.     So as

16       soon as the citation is signed, I scan in the

17       signature so it shows to the Court that it was signed

18       by the driver.                And then an administrative secretary

19       actually sends them out to the different court

20       agencies.

21                 Q.            And one of the things that gets sent out

22       from the court agency is a court date where someone

23       would appear as a result of your having written that

24 l     ticket and the defendant having signed it?

25                 A.            They sign knowing that this is the date and

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  45



 1       time that you should be appearing.

 2                 Q.            Okay.   So on the face of the ticket at the

 3       time, Mr. Nissen, if he read it, would have seen what

 4       his court date was expected to be?

 5                 A.            Yes, sir.

 6                 Q.            Was that in the Torrance County Magistrate

 7       Court?

 8                 A.            I believe at the time I had cited him into

 9       Bernalillo County Metro Court.                 And later on, as the

10       events had progressed, I had spoken with the district

11       attorney who advised that the traffic citation should

12       be issued into Torrance, because that's where the

13       stop was.

14                 Q.            So you complied with that instruction?

15                 A.            Yes, sir.

16                 Q.            As far as you are aware, did you comply

17       with all laws that exist and all instructions that

18       you got in how you conducted this traffic stop with

19       Mr. Nissen?

20                 A.            To my best knowledge, yes, sir.

21                 Q.            As far as you are aware, were you trying to

22       violate any of Mr. Nissen's rights?

23                 A.            Not at all, sir.

24 l               Q.            At the end of your traffic stop with him,

25       was he free to go, and did he indeed drive away?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                      46



 1                 A.            He did, sir.

 2                               MR. MYSLIWIEC:     I'll pass the witness, Your

 3       Honor.

 4                               THE COURT:     Thank you, Mr. Mysliwiec.

 5                               Mr. Mkhitarian, do you have

 6       cross-examination of Mr. Burd?

 7                               MR. MKHITARIAN:     Thank you, Your Honor.

 8                               THE COURT:     Mr. Mkhitarian.

 9                               MR. MKHITARIAN:     Thank you, ladies and

10       gentlemen of the jury.                   I am Mr. Jack Mkhitarian.       I

11       apologize, I didn't get a chance to speak earlier

12       today, so I'll take the time now to do that.

13                                       CROSS-EXAMINATION

14       BY MR. MKHITARIAN:

15                 Q.            Good afternoon.     Is it Officer Burd?

16                 A.            It's officer.

17                 Q.            Officer Burd, did I hear it correctly that

18       you have five and a half years' experience in law

19       enforcement prior to coming here today?

20                 A.            Yes, sir.    I started the law enforcement --

21       New Mexico State Police Law Enforcement Academy in

22       January of 2013.

23                 Q.            And did you serve all that time --

24 l               A.            2014.

25                 Q.            -- that whole time as an officer, has that

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                 47



 1       all been for State Police?

 2                 A.            Yes, sir.

 3                 Q.            So for a total of five and a half years?

 4                 A.            Yes, sir.

 5                 Q.            Would you agree that you've arrested, you

 6       know, more than 100 people?

 7                 A.            Yes, sir.

 8                 Q.            Hundreds?

 9                 A.            A fair assessment, I would say.

10                 Q.            And would you say you've probably pulled

11       over thousands of people?

12                 A.            Yes, sir.

13                 Q.            Now, in your experience in the five and a

14       half years, have you arrested people for putting you

15       in threatening situations?

16                 A.            Can you define that, sir?

17                 Q.            Are you familiar with the term felony or

18       high-risk stop?

19                 A.            Yes, sir.

20                 Q.            Could you explain to the jury what that is?

21                 A.            A felony stop, as far as our lingo is

22       concerned, would be a stop where immediately my

23       handgun or duty weapon would be drawn, knowing that

24 l     the person has already actively committed a felony or

25       possibly have the -- we had the reasonable suspicion

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                   48



 1       to believe they had already committed a felony.                     An

 2       example of that would be a stolen vehicle that is

 3       ran.        You would immediately stop that vehicle with

 4       your gun drawn, knowing that the vehicle is returning

 5       stolen.

 6                 Q.            How about if a vehicle you light up to pull

 7       over starts driving erratically and thereby putting

 8       the motoring public and yourself in danger?                  Is that

 9       also grounds for a felony or high-risk stop?

10                 A.            It is.

11                 Q.            And did that happen in this situation?

12                               MR. MYSLIWIEC:   Objection, relevance.

13                               THE COURT:   Overruled.

14       BY MR. MKHITARIAN:

15                 Q.            Did that happen in this situation?

16                 A.            It didn't.

17                 Q.            So in a felony stop, would it be fair to

18       say that you're threatened by the driver's conduct

19       either sometime before he got into the car or while

20       he's in the car, thereby justifying you to pull your

21       weapon upon pulling him over?

22                 A.            Are you trying to define as me with prior

23       knowledge of his threatening level?                 I don't get what

24 l     you're saying.

25                 Q.            What I'm saying, if you have reason to

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    49



 1       conduct a felony stop, part of a felony stop is that

 2       that person's conduct was threatening either before

 3       or while he was in the vehicle; is that correct?

 4                 A.            Correct.

 5                 Q.            But in this case, you were not threatened

 6       when pulling over Mr. Nissen, so there was no reason

 7       to do a felony stop?

 8                 A.            I did not felony stop him.

 9                 Q.            Okay.   So now moving on to other people you

10       had pulled over.                   You had mentioned you had pulled

11       over hundreds.                  After a traffic citation or a DUI,

12       has anyone ever gotten aggressive with you to where

13       you had to arrest them and take them in?

14                 A.            Yes, sir.

15                 Q.            That didn't happen in this case, did it?

16                 A.            No, sir.

17                 Q.            Now, going back to the reason you pulled

18       Mr. Nissen over, there are a lot of things you

19       actually didn't see as well; is that correct?

20                 A.            What do you mean by that, sir?

21                 Q.            You didn't see Mr. Nissen speeding, did

22       you?

23                 A.            Are you talking about moving violations?

24 l               Q.            Correct.

25                 A.            I didn't observe a moving violation.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       50



 1                 Q.            He was driving within his lane; correct?

 2                 A.            He was.

 3                 Q.            He was obeying all traffic signals;

 4       correct?

 5                 A.            He was on the interstate so there wasn't

 6       any.

 7                 Q.            When he pulled over, did he pull over

 8       immediately?

 9                 A.            I believe so.

10                 Q.            That would be something you'd be looking

11       for as well; correct?                   If he didn't pull over

12       immediately, that could be a sign that something is

13       wrong?

14                 A.            Possibly.

15                 Q.            But in this case he followed your commands,

16       pulled over in a safe location?

17                 A.            As safe as it could be.

18                 Q.            In an appropriate location?

19                 A.            Yes.

20                 Q.            He didn't stop in the middle of the

21       freeway?

22                 A.            No.

23                 Q.            He didn't slam his brakes?

24 l               A.            No.

25                 Q.            Now, upon making contact with Mr. Nissen,

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    51



 1       you said that he immediately began to talk about

 2       travelers and his rights and things like that.                     Did I

 3       hear that correctly?

 4                 A.            Yes, sir.

 5                 Q.            And if I'm not mistaken, the United States

 6       Attorney told you that -- or asked you if you got

 7       training about people like this; is that correct?

 8                 A.            We have.

 9                 Q.            And is that because -- did you get training

10       because it's so common to run into people with these

11       types of political beliefs?

12                 A.            It's not common, sir.

13                 Q.            Common enough to get training on it;

14       correct?

15                 A.            Exactly.

16                 Q.            So it's something that your department is

17       aware of and actively tries to educate you on; is

18       that correct?

19                 A.            That's correct.

20                 Q.            So you knew going into this that

21       immediately upon talking to him, your training kicked

22       in and said, "Oh, wait.                   Our department told us there

23       are people like this on the road."

24 l               A.            I don't know if I'd use those words, but

25       yes.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    52



 1                 Q.            Okay.     So you were not surprised and you're

 2       actually trained to deal with some of the comments

 3       that Mr. Nissen was making.

 4                 A.            You can't be trained on driver's

 5       statements, sir.

 6                 Q.            But you were trained about the traveler

 7       sovereign citizen questioning that Mr. Mysliwiec told

 8       you about; is that correct?

 9                 A.            We were trained on sovereign citizen

10       beliefs that certain individuals identify themselves

11       as travelers.                   But we can't specifically train for

12       each individual.

13                 Q.            And I'm not saying you're specifically

14       trained to pull over Mr. Nissen.                   But you and your

15       department are aware of these types of political

16       beliefs.

17                 A.            Yes, sir.

18                 Q.            Okay.     Now you got training to do this, and

19       so it's not unusual for you to pull people like this

20       over.          And as a matter of fact, Mr. Nissen tried to

21       educate you by explaining to you what his thoughts

22       were on -- I'm going to use his words -- his beliefs

23       or his politics; isn't that correct?

24 l               A.            Well, I'd have to recant what you said

25       before when you said it's not unusual to stop.                     It

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    53



 1       was unusual.

 2                 Q.            Okay.   That's fine.   But you received

 3       training on these types of stops?

 4                 A.            Yes.

 5                 Q.            So throughout the course of your encounter

 6       of Mr. Nissen, he was trying to show you articles,

 7       trying to show you YouTube videos, trying to explain

 8       to you why he thought you had no authority; is that

 9       correct?                Did I hear that right?

10                 A.            Yes, sir.

11                 Q.            So would you characterize him as trying to

12       teach you his political beliefs?                  Is that a way to

13       characterize what he was trying to communicate to

14       you?

15                 A.            I think he was trying to basically get out

16       of the traffic stop, is the way I saw it.

17                 Q.            By explaining to you how he felt about your

18       authority in the terms of his political beliefs?

19                 A.            Yeah, my authority to be -- to have

20       authority to make a traffic stop on him.

21                 Q.            So, now, throughout the traffic stop,

22       Mr. Nissen never made a motion for a gun, did he?

23                 A.            He never motioned for it.

24 l               Q.            Did he make any threatening lunges at you

25       to make you feel like you were going to be battered

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     54



 1       in any way?

 2                 A.            He was in his driver's seat, so no.

 3                 Q.            Did he ever threaten you that he was going

 4       to shoot you or hurt you if you gave him a ticket?

 5                 A.            No.

 6                 Q.            After completing your business with him,

 7       did Mr. Nissen drive off in an aggressive manner?

 8                 A.            I can't recall his manner.

 9                 Q.            Did you identify anything that was unusual

10       after completing the traffic stop?

11                 A.            No.

12                 Q.            Did he chase you and threaten you or

13       tailgate you or flip you off or anything like that?

14                 A.            I waited until he left before I left the

15       area.

16                 Q.            So is it safe to say that at the conclusion

17       of the traffic stop, you did not fear Mr. Nissen

18       battering you or harming you in any way?

19                 A.            No.

20                 Q.            Did you have any concerns, concern enough

21       to notify dispatch that "I just got through with this

22       traffic stop; I want to alert other officers that

23       there is this threatening person on the road"?                      Did

24 l     you do that afterwards?

25                 A.            What do you mean?   Did I contact my

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    55



 1       dispatch?

 2                 Q.            Correct.

 3                 A.            They were notified that I was out with a

 4       combative subject.                   They were.

 5                 Q.            Did you feel like the stop was threatening

 6       enough to let other officers know that Mr. Nissen

 7       could be a danger?

 8                 A.            Yes, because two sheriff's deputies did

 9       arrive on my stop.

10                 Q.            Okay.   But after the stop was done, you had

11       no reason to believe that Mr. Nissen was going to

12       harm you or any other officer?

13                 A.            No, not and come back.     I didn't believe he

14       was going to come back to my stop.

15                 Q.            At the time after you let him go?

16                 A.            Yeah.

17                 Q.            So you were completely safe with Mr. Nissen

18       leaving the traffic stop after you concluded the

19       business?

20                 A.            Yes.

21                               MR. MKHITARIAN:     May I have a moment, Your

22       Honor?

23                               THE COURT:     You may.

24 l     BY MR. MKHITARIAN:

25                 Q.            And one of the reasons why you felt safe is

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    56



 1       because you actually put the gun back in Mr. Nissen's

 2       car; is that correct?

 3                 A.            No.    I didn't feel safe giving it back to

 4       him, but it was his legal property I couldn't deprive

 5       him of unless it was for officer safety while we were

 6       conducting our traffic stop.

 7                 Q.            You didn't feel threatened enough by

 8       Mr. Nissen to keep his firearm?

 9                 A.            I didn't have the legal authority to not

10       return to it him if he wasn't under arrest.

11                 Q.            So you had returned the firearm and you had

12       let Mr. Nissen go, and at that point your business

13       had concluded?

14                 A.            Yes, sir.

15                               MR. MKHITARIAN:     I'll pass the witness,

16       Your Honor.

17                               THE COURT:     Thank you, Mr. Mkhitarian.

18                               Mr. Mysliwiec, do you have redirect of

19       Mr. Burd?

20                               MR. MYSLIWIEC:     Brief.

21                               THE COURT:     Mr. Mysliwiec.

22                                         REDIRECT EXAMINATION

23       BY MR. MYSLIWIEC:

24 l               Q.            Mr. Burd, we've been talking about

25       Mr. Nissen.                   Just for the jury's benefit, could you

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    57



 1       tell us if you see Mr. Nissen in the courtroom today?

 2                 A.            I do, sir.

 3                 Q.            And could you describe where he's sitting

 4       and maybe an article of clothing he's wearing so the

 5       jury can know who you mean?

 6                 A.            He's wearing a blue, long-sleeved shirt and

 7       sitting at the very end of the defense's table.

 8                               MR. MYSLIWIEC:   Your Honor, can the record

 9       reflect that the witness has identified the

10       defendant?

11                               THE COURT:   The record will so reflect.

12       BY MR. MYSLIWIEC:

13                 Q.            So Mr. Mkhitarian asked you if you were

14       trained on sovereign citizens because they are so

15       common, and you said no.                 Do you know why the New

16       Mexico State Police trains patrol officers on the

17       existence of sovereign citizens?

18                 A.            Definitely, because it's for officer safety

19       purposes, because this specific group does not

20       identify local or state law enforcement as having the

21       authority to enforce laws on this specific group.                      A

22       lot of times we've been trained that they see county

23       sheriffs as the only ones that can enforce laws,

24 l     because their chief is an elected official.

25                 Q.            As far as you are aware, is the belief that

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                    58



 1       the New Mexico State Police is invalid or somehow

 2       lacks authority to conduct traffic stops -- is that a

 3       political belief?

 4                 A.            I don't know how I'd define that, honestly.

 5                 Q.            Were you trained that it's a political

 6       belief?

 7                 A.            It could be.

 8                 Q.            Mr. Mkhitarian asked you if at the time of

 9       the traffic stop you felt threatened.                And

10       essentially, you said not enough to arrest him over

11       it; is that correct?

12                 A.            Yes, sir.

13                 Q.            Did you later learn that Mr. Nissen

14       threatened to kill you?

15                 A.            I did.

16                 Q.            And how did you later learn that?

17                 A.            From the dispatcher that received a phone

18       call from him approximately a half-hour after the

19       traffic stop was conducted.

20                 Q.            And did you ever receive any guidance on

21       what to do if you ever encountered Mr. Nissen again,

22       after having learned about that threat?

23                 A.            What do you mean by that, sir?     I'm sorry.

24 l               Q.            Did you ever get an all-officer bulletin or

25       a briefing before another shift or some kind of

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      59



 1       guidance from the NMSP leadership about Michael

 2       Nissen after he called in the threat to kill you?

 3                 A.            That came about later, yeah.

 4                 Q.            What guidance did you get?

 5                 A.            I believe there was a photo of him placed

 6       in our office.                I believe also for our administrative

 7       staff who worked during the day shift and let people

 8       in and out of the building, I believe they were -- I

 9       believe our administrative staff was told to avoid

10       the individual and let law enforcement deal with him

11       based off of threats, prior threats that had been

12       made.

13                 Q.            And since you're law enforcement, did you

14       get any instructions on what to do if you were on

15       patrol and saw this truck again with its lack of

16       insurance?

17                 A.            That he should definitely be in a

18       heightened security phase, that this individual had

19       made threats towards law enforcement.

20                               MR. GLERIA:    Objection, Your Honor.     May we

21       approach?

22                               THE COURT:    You may.

23                               (The following proceedings were held at the

24 l     bench.)

25                               MR. GLERIA:    So I don't want to have to

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                     60



 1       move for a mistrial.                  But now he's eliciting

 2       testimony about prior threats, something that there

 3       is no evidence about.

 4                               MR. MYSLIWIEC:     That's not happening.

 5                               THE COURT:    Why don't we do this?    Why

 6       don't you kind of clean it up that there are no prior

 7       threats.

 8                               MR. MYSLIWIEC:     Well, that would be false.

 9       First of all, I don't know whose witness he is.

10                               MR. GLERIA:    Lower your voice, please.

11                               THE COURT:    Second of all, Mr. Mkhitarian

12       opened this line of questioning.

13                               MR. GLERIA:    Lower your voice, please.

14                               MR. MYSLIWIEC:     I need to be heard on the

15       record, Mr. Gleria.                   Mr. Mkhitarian asked on cross

16       whether at the time of this traffic stop Officer Burd

17       felt threatened.                So I'm asking about what Officer

18       Burd learned after this traffic stop was over.                       I'm

19       not talking about any threats before November 2nd.

20       I'm asking Officer Burd only about the instructions

21       that he got after Mr. Nissen called in to Victoria

22       Gurule the specific threat to kill Officer Burd,

23       which is the subject of Count 1.

24 l                             THE COURT:    Well, I'm open to suggestions

25       to make sure the jury doesn't have any thoughts about

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                     61



 1       any prior threats.                   Is there a way that we can

 2       eliminate that issue for the jury?

 3                               MR. MYSLIWIEC:     I haven't brought the issue

 4       up.       It hasn't been the subject of any questions or

 5       the subject of any answer.

 6                               MR. GLERIA:     He testified about prior

 7       threats and then he did it again.                    And that's not the

 8       subject matter of the trial.

 9                               MR. MYSLIWIEC:     Mr.   Gleria's recitation of

10       the facts is inaccurate.

11                               MR. GLERIA:     Let me speak.

12                               THE COURT:    Hold on a second.    Let me just

13       look at the transcript and see what we've got here.

14       The question is:                "Did you later learn that

15       Mr. Nissen threatened to kill you?"

16                               And he said, "I did."

17                               "And how did you later learn that?"

18                               It would seem to me that the jury would

19       just think it's the threat we've heard in opening

20       statements.

21                               MR. GLERIA:     See, I don't think so, Judge.

22                               THE COURT:    What would you think?    It

23       didn't click with me, because I don't know of any

24 l     prior threats.

25                               MR. GLERIA:     The police officer testified

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                     62



 1       about prior threats.

 2                               MR. MYSLIWIEC:    It didn't happen.

 3                               MR. GLERIA:    The naked language is that

 4       they have a prior experience with Mr. Nissen.                     He's

 5       previously threatened them.

 6                               MR. MYSLIWIEC:    That's contrary to the

 7       testimony.

 8                               MR. GLERIA:    He's looking it up right now.

 9                               THE COURT:    I don't see it.

10                               MR. GLERIA:    It's just toward the end when

11       I objected to --

12                               THE COURT:    Let me go down here.    All it

13       says -- where does it say it?                  I'm not sure the jury,

14       given what they've heard -- it didn't to me, because

15       I don't know of any prior threats before this.                      But

16       I'm open to anything to sort of eliminate that.

17       But --

18                               MR. MYSLIWIEC:    Any attention Mr. Gleria

19       wants to draw to prior threats, he can.                  But I

20       didn't --

21                               MR. GLERIA:    Can you find it there, Judge?

22       Because the officer twice stated "prior threats."

23                               THE COURT:    Well, it says right there -- it

24 l     says, "I believe our administrative staff was told to

25       avoid the individual and let law enforcement deal

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    63



 1       with him based off of threats, prior threats that had

 2       been made."

 3                               MR. GLERIA:    I would just ask that those

 4       statements be stricken, that testimony be stricken,

 5       that the jury be instructed to disregard that and the

 6       previous statements, in that it's irrelevant to the

 7       case.

 8                               MR. MYSLIWIEC:    That's improper.   First of

 9       all, the defense opened the door to --

10                               THE COURT:    Hold on.   Tell me what you

11       would want me to say, Mr. Gleria, because I fear

12       that --

13                               MR. GLERIA:    I fear repeating it is going

14       to make it worse.

15                               THE COURT:    Well, the reason I think it is,

16       because I'm not sure, just like I know this case as

17       well or better than the jury, and it didn't ring any

18       bells with me.                I just thought he was referencing the

19       phone calls that had been made.                   That's when the

20       bulletins and everything went out, is after he called

21       in.       Tell me what you want me to do.

22                               MR. GLERIA:    Have Mr. Mysliwiec clean it

23       up.

24 l                             THE COURT:    How does he clean it up without

25       making it worse?                I'm not sure there is a problem

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      64



 1       right now, but if you want it cleaned up, we'll work

 2       on it.

 3                               MR. MKHITARIAN:       May I speak, Your Honor?

 4                               THE COURT:    Yeah.

 5                               MR. MKHITARIAN:       The leading question, no

 6       prior threats were made prior to pulling him over.

 7                               MR. MYSLIWIEC:    That's false, though.        I'm

 8       not going to elicit false testimony.                     I have not

 9       asked about it.                I'm happy not to ask about it.          But

10       I'm not going to elicit false testimony.

11                               THE COURT:    Well, I don't know of any prior

12       threats the jury doesn't know of.

13                               MR. GLERIA:    I've got a concern because

14       it's right there.

15                               THE COURT:    Tell me what you want to do.

16                               MR. MKHITARIAN:       Not make more mention of

17       it.

18                               MR. GLERIA:    Instruct the jury to disregard

19       those.

20                               MR. MKHITARIAN:       We don't need to draw more

21       attention to it.                Just leave it.

22                               MR. GLERIA:    Yeah.    Well, if it happens

23       again, you can count on me to object.

24 l                             MR. MYSLIWIEC:    So here's my objection.

25                               MR. GLERIA:    He lost --

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                      65



 1                               MR. MYSLIWIEC:    Are we doing the

 2       one-attorney-one-witness rule?

 3                               THE COURT:    I want to get this right.         I'll

 4       take what help I can get on this one.                     Probably we

 5       need to do it.                But let's get it right there.        Is

 6       there anything you can think of that you need?                       It

 7       seems to me there is a 90 percent, 100 percent chance

 8       that the jury doesn't have a clue what we're talking

 9       about.           Because I heard the words and nothing clicked

10       for me and I know the case.                  But I'm open to

11       suggestions.                I'll probably do --

12                               MR. GLERIA:    Recess, move on.

13                               MR. MKHITARIAN:    Move on with the warning

14       not to talk about prior threats.

15                               THE COURT:    Why don't you come up, Officer.

16                               (The witness approached the bench.)

17                               THE COURT:    In your testimony do not

18       mention any prior threats.                  Do not use the word

19       "prior."                So don't.

20                               MR. MYSLIWIEC:    Anything that happened

21       before your traffic stop on November 2, pretend that

22       doesn't exist.

23                               THE COURT:    Mr. Mysliwiec is not going to

24 l     ask you about any questions about prior threats.

25       Mr. Mkhitarian is not going to ask you any questions

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                       66



 1       about prior threats.

 2                               THE WITNESS:     Yes.

 3                               MR. MYSLIWIEC:     So you weren't asked about

 4       anything that happened prior to November 2, and you

 5       didn't say anything about anything that happened

 6       prior to November 2.                   But in addition to continuing

 7       not to say anything about anything that happened

 8       prior to November 2, also don't use the word "prior."

 9                               THE WITNESS:     So don't use the word

10       "prior."                Yes, Your Honor.

11                               THE COURT:     Why don't you lead him through

12       this so he can maybe answer some yes/no questions.

13                               MR. MYSLIWIEC:     I'm almost done.

14                               MR. GLERIA:     And then when it's the

15       appropriate time I'd like to take a break so I can --

16       I don't know when that is -- just to use the

17       restroom.

18                               MR. MYSLIWIEC:     I have three witnesses.

19       We've been going for an hour since we came back from

20       lunch.           I have three witnesses I absolutely need to

21       get through today.                   I don't know how much time this

22       took about a thing that never happened, but I do need

23       to move at least three.

24 l                             THE COURT:     Okay.    Do you want to take a

25       break after this witness?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    67



 1                               MR. GLERIA:    That would be great.

 2                               THE COURT:    Okay.

 3                               (The following proceedings were held in

 4       open court.)

 5                               THE COURT:    All right, Mr. Mysliwiec.

 6       BY MR. MYSLIWIEC:

 7                 Q.            The last thing I would like you to do,

 8       Officer Burd, is, I'm going to play a phone call for

 9       you and I want to ask you if you are able to identify

10       the speaker in the phone call.                  This is in evidence

11       as Exhibit 2.                I'm not going to show you the

12       transcript, because I don't want you to see who I

13       think the speaker might have been.                  Tell me if you

14       know.

15                               (Audio played.)

16                 Q.            Do you know who that was?

17                 A.            That's Mr. Michael Nissen's voice, sir.

18                 Q.            Can you tell the jury how you recognize

19       that voice?

20                 A.            I recognize that voice because I was on a

21       traffic stop with him for approximately 10 minutes.

22                 Q.            During that traffic stop, as far as you

23       know, were you derelict of your duty?

24 l               A.            I was not, sir.

25                 Q.            As far as you know, are you a neo-Nazi?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       68



 1                 A.            I am not, sir.

 2                 Q.            As far as you are aware, are you a traitor?

 3                 A.            I am not a traitor, sir.

 4                               MR. MYSLIWIEC:     That's all I have, Your

 5       Honor.

 6                               THE COURT:     Thank you, Mr. Mysliwiec.

 7                               Anything further, Mr. Mkhitarian?

 8                               MR. MKHITARIAN:     No, Your Honor.

 9                               THE COURT:     All right, Mr. Burd, you may

10       step down.

11                               Is there any reason Mr. Burd cannot be

12       excused from the proceedings?                   Mr. Mysliwiec?

13                               MR. MYSLIWIEC:     No, Your Honor.

14                               MR. MKHITARIAN:     No, Your Honor.

15                               THE COURT:     All right.    You're excused from

16       the proceedings.                Thank you for your testimony.

17                               THE WITNESS:     Thank you, Your Honor.

18                               THE COURT:     All right.    Let's be in recess

19       for about 15 minutes, and we'll come in and continue

20       the Government's case.

21                               (The jury left the courtroom.)

22                               THE COURT:     All right.    Anything we need to

23       discuss before we take our break, Mr. Mysliwiec?

24 l                             MR. MYSLIWIEC:     No, thank you, Your Honor.

25                               THE COURT:     Mr. Gleria?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    69



 1                               MR. GLERIA:    No, Your Honor.

 2                               THE COURT:    All right.   We'll be in recess

 3       for about 15 minutes.

 4                               (The Court stood in recess.)

 5                               THE COURT:    On the jury instruction on your

 6       expert, is it going to be this FBI agent?

 7                               MR. MYSLIWIEC:    The only guy who could

 8       conceivably be an expert for us is a T-Mobile guy.

 9       He's just kind of explaining how phone calls work.                         I

10       don't know how expert it is.                  But he personally knows

11       because of his interaction with the phone company and

12       how phone networks have evolved over the last decade

13       or so.

14                               THE COURT:    Well, the jury instruction

15       says -- you didn't give a name of the person who

16       expressed opinions concerning modern telephone

17       transmission technology.                  Is that the T-Mobile

18       person?

19                               MR. MYSLIWIEC:    Yes, sir.

20                               THE COURT:    So what do you want,

21       Mr. Gleria, Mr. Mkhitarian?                  Do you want the expert

22       witness instruction given and put the name of the

23       T-Mobile person in, or do you want to just pull it

24 l     and not talk about it?

25                               MR. GLERIA:    Just pull it.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      70



 1                               THE COURT:    I don't use the word "expert,"

 2       so I'm not going to be putting that in, but...

 3                               MR. GLERIA:    I'd just rather pull it and

 4       not talk about it.

 5                               THE COURT:    Are you okay with that,

 6       Mr. Mysliwiec?

 7                               MR. MYSLIWIEC:    He's essentially a fact

 8       witness.                I don't think we need the instruction.

 9                               THE COURT:    All right.     Just pull it.

10                               Anything else before we bring the jury in?

11       Anything else I can do for you?

12                               MR. MYSLIWIEC:    No, sir.     We're all here,

13       we're all seated.                We're all ready.

14                               THE COURT:    Mr. Gleria?

15                               MR. GLERIA:    Yes.

16                               (The jury entered the courtroom.)

17                               THE COURT:    All right.     Mr. Mysliwiec, does

18       the Government have its next witness or evidence?

19                               MR. MYSLIWIEC:    The United States would

20       call Victoria Gurule to the witness stand.

21                               THE COURT:    All right.     Ms. Gurule, if

22       you'll come up and stand next to the witness box on

23       my right, your left, before you're seated, my

24 l     courtroom deputy, Ms. Wright, will swear you in.

25

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                       71



 1                                           VICTORIA GURULE,

 2                 after having been first duly sworn under oath,

 3                 was questioned, and testified as follows:

 4                               THE CLERK:     Go ahead and be seated.

 5                               THE COURT:     All right, Ms. Gurule,

 6       Mr. Mysliwiec.

 7                                          DIRECT EXAMINATION

 8       BY MR. MYSLIWIEC:

 9                 Q.            Ms. Gurule, now that you're sworn in, could

10       you please introduce yourself to the jury by telling

11       them your full name, occupation, and current

12       assignment?

13                 A.            My name is Victoria Gurule.     I work for the

14       New Mexico State Police as a 911 dispatcher.

15                 Q.            How long have you been a 911 dispatcher?

16                 A.            A little over 13 years.

17                 Q.            Has all that time been with the New Mexico

18       State Police?

19                 A.            No, sir.     Only two years with the State

20       Police.            Previously was with the Bernalillo County

21       Sheriff's Department.

22                 Q.            And were you working on November 2, 2018,

23       last year?

24 l               A.            Yes.

25                 Q.            And what shift were you working; do you

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    72



 1       remember?

 2                 A.            Swing shift.

 3                 Q.            And what hours are swing shift?

 4                 A.            2:00 to 10:00.

 5                 Q.            So you were working around 5:45 p.m. local

 6       time?

 7                 A.            Yes.

 8                 Q.            Did you supervise or participate in any

 9       traffic stops that happened around that time?

10                 A.            Yes.

11                 Q.            Do you remember if Officer Burd was

12       conducting one of the traffic stops that you

13       participated in?

14                 A.            Yes, sir.

15                 Q.            And did you know from supervising Officer

16       Burd on that traffic stop that he had a traffic

17       encounter with a person named Michael Nissen?

18                 A.            Yes.

19                 Q.            Did you ever receive any phone calls from

20       Michael Nissen later that day after the traffic stop

21       was over?

22                 A.            Yes.   Not long after Officer Burd cleared

23       his traffic stop, I got a phone call from him.

24 l               Q.            And how do you know that it's Michael

25       Nissen that called you when you say you got a phone

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                 73



 1       call from him?

 2                 A.            Because I was on the radio that took

 3       Officer Burd's traffic stop, so I knew who he was out

 4       with.

 5                 Q.            And did you recognize Mr. Nissen's voice

 6       when you heard it?

 7                 A.            Yes.

 8                 Q.            And we're going to play it in just a

 9       moment, but just for now, would you describe to the

10       jury how that first phone call sounded to you?

11                 A.            He was extremely agitated, very upset that

12       he was pulled over, just very aggressive.                A lot of

13       yelling.

14                 Q.            Do you have a process as a dispatcher that

15       you're supposed to follow when you get what you would

16       describe as a complaint phone call?

17                 A.            Yes.

18                 Q.            What's that process?

19                 A.            If it's an initial complaint, we have a

20       standardized form that we fill out that goes straight

21       up to the captain.

22                 Q.            And did you receive a second phone call

23       from Mr. Nissen that same day?

24 l               A.            Yes, sir.

25                 Q.            Would you describe that second phone call

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                  74



 1       as a mere complaint phone call?

 2                 A.            It escalated.   It wasn't just a normal

 3       complaint for me.

 4                 Q.            In your view, based on your training and

 5       experience, what did that second phone call escalate

 6       to?

 7                 A.            It escalated into him threatening to hurt

 8       any law enforcement officer that he came in contact

 9       with.

10                 Q.            And what is the difference -- as you are

11       trained to take these calls and to do whatever you do

12       next, what's the difference between a complaint phone

13       call and a threat phone call?

14                 A.            That second phone call told me that -- I

15       mean, basically any law enforcement officer that

16       comes in contact with him is at risk.                 Clear disdain

17       for law enforcement.                He was clearly upset,

18       threatening to hurt them.                 So that wasn't a typical

19       phone call for me.

20                 Q.            Do you treat threat phone calls the same

21       way, where you fill out a form and put it in the

22       captain's inbox?

23                 A.            No, sir.

24 l               Q.            What do you do when it's a threat phone

25       call?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                    75



 1                 A.            You notify the on-duty sergeant.

 2                 Q.            And who was the on-duty sergeant that

 3       night, if you remember?

 4                 A.            Sergeant Steven Carroll.

 5                 Q.            Are you experienced in working with

 6       Sergeant Carroll?

 7                 A.            Yes.

 8                 Q.            Do you know -- and only answer if you

 9       know -- what he does after you send him such a

10       notification?

11                 A.            No, that's --

12                 Q.            If you don't know, just say you don't know.

13       I'm never going to ask you to guess.

14                 A.            I don't know.

15                 Q.            Are you familiar with Sergeant Carroll's

16       demeanor when he deals with members of the public?

17                 A.            Yes.

18                 Q.            If I told you that I thought that Sergeant

19       Carroll threatened me, would you be skeptical or

20       would you believe that he probably did?

21                 A.            I would be skeptical.

22                 Q.            Why would you be skeptical if a person told

23       that you Sergeant Carroll threatened them?

24 l               A.            I don't know him to operate that way.        I've

25       worked on a shift with him for a while now, and it's

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    76



 1       just not his demeanor from what I've experienced.

 2                 Q.            I'm going to play the first of the three

 3       phone calls for you, and if you look on your screen

 4       there is going to be a transcript also displayed.

 5       The transcript is a demonstrative, which means it's

 6       not an exhibit in evidence like the phone call is.

 7       The phone call is the evidence.                But while the jury

 8       is here, I want you to be paying attention to both

 9       the transcript and what you're hearing and if

10       anything is wrong in the transcript, I'm going to ask

11       you later about your opinion on that.

12                 A.            Okay.

13                 Q.            We're going to play the phone call that's

14       Exhibit 1.

15                               (Audio played.)

16                 Q.            So can you confirm for us that you

17       recognize the speaker on that phone call to be

18       Michael Nissen?

19                 A.            Yes.

20                 Q.            There is a part where the transcript says

21       (Inaudible), where he says, "Learn what your

22       (inaudible) is all about."                Did you hear that

23       Mr. Nissen said, "Learn what your oath is all about"?

24 l               A.            Yes.

25                 Q.            Do dispatchers swear an oath when they take

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                   77



 1       their job?

 2                 A.            No.

 3                 Q.            The next thing I noticed in the transcript

 4       is that the transcript indicates that Mr. Nissen

 5       referred to you as a treasonous trader, as in one who

 6       trades goods.                  Is that what you heard?

 7                 A.            Yes.

 8                 Q.            Could he also have been saying "treasonous

 9       traitor," as in one who betrays their country?

10                 A.            Yes.

11                 Q.            Is there anything else in the transcript

12       that you heard differently than is currently listed?

13                 A.            No.

14                 Q.            Now, that was the phone call you described

15       as a complaint but not a threat; right?

16                 A.            Yes.

17                 Q.            And so after that, you filled out the form

18       that goes up to the captain; right?

19                 A.            Yes.

20                 Q.            Do you know if the captain read that form

21       before you got the second phone call we talked about?

22                 A.            I'm not sure.

23                 Q.            I'm about to play the second phone call we

24 l     talked about, and we're going to put up the

25       transcript for it as well.                  I'm going to ask you to

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                    78



 1       pay attention not only to the speaker, not only to

 2       what's said, but if you see anything in the

 3       transcript that you think is not correct based on

 4       what you hear or remember, I'm going to ask you about

 5       that later.                Okay?

 6                 A.            Yes.

 7                 Q.            So we'll play Exhibit 2, is what we're

 8       about to play now.

 9                               (Audio played.)

10                 Q.            As far as you could tell, does that

11       transcript look accurate?

12                 A.            Um-hum.

13                 Q.            Now, on the first phone call you said,

14       "I'll pass that complaint on to the officer."

15                 A.            Um-hum.

16                 Q.            Did you mean that?

17                 A.            Yes.

18                 Q.            At the time that you took that first phone

19       call, did you know that it was Officer Burd who had

20       pulled Mr. Nissen over?

21                 A.            Yes.

22                 Q.            And that's because you were on duty

23       supervising Officer Burd during that stop.

24 l               A.            Um-hum.

25                 Q.            So you were being truthful with Mr. Nissen

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  79



 1       on the first phone call.

 2                 A.            Yes.

 3                 Q.            Is that second phone call the one that you

 4       told us you considered a threat?

 5                 A.            Yes.

 6                 Q.            And was there any specific language in

 7       there that you thought was political in nature?

 8                 A.            Not necessarily.   I was more focused on the

 9       fact that he threatened any law enforcement officer

10       he comes into contact with.

11                 Q.            As far as you know, none of the things you

12       considered to be threatening had anything to do with

13       politics or elections?

14                 A.            No.

15                 Q.            What did you do after you fielded this

16       second phone call?

17                 A.            After I took that phone call, I notified

18       the on-duty sergeant and let him know that it was an

19       individual from Officer Burd's traffic stop, and told

20       him the nature of the phone call, who it was.                 Gave

21       him the contact number just in case he wanted to do

22       anything with it at that point.

23                 Q.            And then I'm going to play for you -- did

24 l     you indeed get a third phone call that same night

25       from Mr. Nissen?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                      80



 1                 A.            I believe so.

 2                 Q.            I'm going to play for you what's been put

 3       into evidence already as Government's Exhibit 3, and

 4       we're going to show a transcript at the same time,

 5       just like we've been doing.

 6                               (Audio played.)

 7                 Q.            Did you hang up on Mr. Nissen there, or did

 8       he hang up on you?

 9                 A.            I don't recall.     I think he might have hung

10       up on me.

11                 Q.            Okay.   Do you have training on the

12       difference between a complaint phone call and a

13       threat phone call, or is it just your experience over

14       time?

15                 A.            It's my experience over time.       I haven't

16       had any training directly correlated to that itself,

17       but I've experienced a lot of it in my career.

18                 Q.            Do you have training on whether it's a good

19       idea to ignore things that you consider threatening,

20       given your experience?

21                               MR. GLERIA:     Objection, leading.

22                 A.            Yes.

23                               THE COURT:    Don't lead.

24 l                             MR. MYSLIWIEC:     I'll rephrase.

25

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                 81



 1       BY MR. MYSLIWIEC:

 2                 Q.            What are you supposed to do if you consider

 3       a phone call to be threatening rather than merely

 4       complaining?

 5                 A.            So if I deem something threatening in my

 6       experience and in my training, it doesn't hurt to

 7       notify the on-duty sergeant just to be aware of the

 8       situation.                It's not going to do any harm just to

 9       notify him, just in case.

10                 Q.            Did you let Officer Burd directly know that

11       you had gotten these phone calls?

12                 A.            Yes.

13                 Q.            Why did you tell Officer Burd directly?

14                 A.            So I told him directly because of the area

15       that he pulled him over in, it's a little farther out

16       from centralized Albuquerque, so his backup is a

17       little farther out than anyone else's.                And I told

18       him directly just in case he comes into contact with

19       him again, because, again, you never know.                It's

20       better to be safe than sorry.

21                 Q.            I have an exhibit that I'm going to pull up

22       on the screen that is already in evidence as

23       Government's Exhibit 5.                It's some phone records.

24 l     I'm going to ask you if you can identify whether you

25       recognize any of the phone numbers on this record.

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                 82



 1       And tell me if you need to zoom in.

 2                 A.            So I recognize the dispatch number to New

 3       Mexico State Police.

 4                 Q.            Which one is that?

 5                 A.            841-9256.

 6                 Q.            So dialed number 841-9256?

 7                 A.            Yes.

 8                 Q.            So the first one, two, three, four, five,

 9       six, seven, eight, nine, ten, 11, 12, 13, 14, 15 --

10       the first many phone calls were to your number?

11                 A.            Yes.

12                 Q.            And if I told you that these times listed

13       on the left side were six hours in the future because

14       of a time zone change, meaning that the first call

15       listed was actually November 2 at 6:16 p.m. and 27

16       seconds, is that about the time you reckon you got

17       that first phone call from Mr. Nissen?

18                 A.            I believe so.

19                 Q.            And does it comply with your recollection

20       that the next phone call from Mr. Nissen was about

21       four minutes later?

22                 A.            Yes.

23                 Q.            And does it comply with your recollection

24 l     that the next phone call from Mr. Nissen is about

25       four minutes after that?

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                    83



 1                 A.            Yes, sir.

 2                 Q.            I'm not going to ask you anything you're

 3       not certain of, but as far as you can tell, does this

 4       record show the three phone calls that you got from

 5       Mr. Nissen that we just listened to that are

 6       Government's Exhibits 1, 2, and 3?

 7                 A.            Yes, sir.

 8                 Q.            And then when I call that number, does it

 9       directly connect me to emergency dispatch, or do I

10       have to select emergency for it to go to you?

11                 A.            It's an automated system.   You have to

12       select the number.

13                 Q.            If I select not emergency, does that go to

14       you?

15                 A.            Yes.

16                 Q.            It still goes to you?

17                 A.            Yes.

18                 Q.            Do you know who Barbara Beuzekom is?

19                 A.            Yes.

20                 Q.            What do I have to select to have my call go

21       to her?

22                 A.            I'm not sure.   I'm not sure of the

23       extension.

24 l               Q.            But not the same thing I select to go to

25       you?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       84



 1                 A.            No, sir.

 2                 Q.            Do you know if all phone calls to you are

 3       recorded?

 4                 A.            Yes.

 5                 Q.            Do you know if all phone calls to Barbara

 6       Beuzekom are recorded?

 7                 A.            I'm not sure.

 8                               MR. MYSLIWIEC:     That's all I have.    I'll

 9       pass the witness, Your Honor.

10                               THE COURT:     Thank you, Mr. Mysliwiec.

11                               Mr. Gleria, do you have cross-examination

12       of Ms. Gurule?

13                               MR. GLERIA:     Thank you, Your Honor.

14                               THE COURT:     Mr. Gleria.

15                                          CROSS-EXAMINATION

16       BY MR. GLERIA:

17                 Q.            Good afternoon, Ms. Gurule.

18                 A.            Good afternoon, sir.

19                 Q.            Ms. Gurule, Mr. Nissen called you -- do you

20       remember what time the first call came in?

21                 A.            I'm not sure of the exact time, sir.

22                 Q.            You said you were on a swing shift?

23                 A.            Yes.

24 l               Q.            Is that nighttime?

25                 A.            Yes.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    85



 1                 Q.            And you were not threatened by any of the

 2       three calls yourself, were you?

 3                 A.            No.

 4                 Q.            Okay.     And regarding the first call, you

 5       had a chance to hear that call again today?

 6                 A.            Yes.

 7                 Q.            Does that refresh your memory about the

 8       content of the call?

 9                 A.            Yes.

10                 Q.            And Mr. Nissen called to tell you, I guess,

11       about federal law and a way to put it would be to say

12       that he called to educate you or have you educate

13       other police about the law?

14                 A.            Yes.

15                 Q.            Okay.     And that's what he told you; right?

16       That that was the purpose of his call?

17                 A.            Um-hum.

18                 Q.            Okay.     And he also complained quite a bit;

19       is that right?

20                 A.            Yes.

21                 Q.            And he was complaining about his

22       constitutional rights being violated.                   Isn't that

23       what he said?

24 l               A.            Yes.

25                 Q.            And he had some choice statements to make?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  86



 1                 A.            Yes.

 2                 Q.            Some profanities.   It must not feel good to

 3       hear that.

 4                 A.            No, sir.

 5                 Q.            But you've been doing this for 13 years.

 6       I'm sure it's not the first time that you've had

 7       profanity on a dispatch call.

 8                 A.            Correct.

 9                 Q.            And you state to Mr. Nissen, after he talks

10       about having his day in court, you state, "Good luck

11       with that"; isn't that right?

12                 A.            Um-hum.

13                 Q.            And you sound calm; right?   I mean, you're

14       seated in a dispatch office somewhere; right?

15                 A.            Yes, sir.

16                 Q.            You're nowhere near Mr. Nissen; right?

17                 A.            No.

18                 Q.            And Mr. Nissen and his contact with Officer

19       Burd was over; right?

20                 A.            Right.

21                 Q.            And he didn't have any further contact with

22       Officer Burd.

23                 A.            No, not that I'm aware of.

24 l               Q.            And you knew that Mr. Nissen was traveling

25       westbound?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  87



 1                 A.            Correct.

 2                 Q.            So he was already outside of the service

 3       area of Officer Burd by the time he had called.                    Or

 4       you don't know where he was, do you?

 5                 A.            I don't know.

 6                 Q.            Last we knew, he was traveling westbound.

 7                 A.            Correct.

 8                 Q.            But Officer Burd's a Torrance County

 9       sheriff; is that right?

10                 A.            Correct.

11                 Q.            And we're not in Torrance County at that

12       point.

13                 A.            Correct.

14                 Q.            You testified that he also stated that in

15       the second call, I believe it was, or maybe the third

16       call, or maybe the second call -- I'm getting

17       confused -- that he states that "All I've been doing

18       is practicing my First Amendment with you guys."                     You

19       heard that; right?

20                 A.            Correct.

21                 Q.            Okay.   And is it your protocol to contact

22       the sheriff every time you have someone making

23       aggressive statements?

24 l               A.            No, it's not protocol.

25                 Q.            It's not protocol?

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                       88



 1                 A.            Hum-um.

 2                 Q.            All right.     So is it your protocol to

 3       contact the sheriff, like -- well, what you said was

 4       that -- what you said was, "It doesn't hurt to notify

 5       the sergeant."

 6                 A.            Correct.

 7                 Q.            Okay.     So that's what you did, if you deem

 8       it to be threatening, which you already testified

 9       that you did --

10                 A.            Yes.

11                 Q.            -- that it doesn't hurt to notify the

12       sheriff -- or the sergeant?

13                 A.            Correct.

14                 Q.            Is that why you notified the sergeant?

15                 A.            Yes.

16                 Q.            And then you testified that you called

17       Officer Burd, too; right?

18                 A.            Yes.

19                 Q.            Okay.     But isn't it correct that Mr. Nissen

20       spoke in figurative language?                      And if you don't

21       understand what I'm saying, say so.

22                               MR. MYSLIWIEC:        Objection, calls for an

23       opinion from a fact witness.

24 l                             MR. GLERIA:     Oh.

25                               THE COURT:     Well, I'll let her give her

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                       89



 1       interpretation of what occurred.

 2       BY MR. GLERIA:

 3                 Q.            So a pig is not a human being; right?

 4                 A.            Because of the context of what he was

 5       saying, that's how I interpreted it.

 6                 Q.            Well, context is very important in this

 7       particular case.                  But when he refers to pigs on the

 8       road, I mean, isn't that the definition of figurative

 9       speech?

10                 A.            Yes, sir.

11                 Q.            Okay.    And clearly exaggerated because a

12       human being can't be a pig; right?

13                 A.            Right.

14                 Q.            And, therefore, not literal; right?        He's

15       not literal in his statements that he made to you?

16                               MR. MYSLIWIEC:       Objection.   It's a compound

17       question because it refers to multiple statements in

18       one question.

19                               THE COURT:    Well, why don't you take them

20       one at a time.

21       BY MR. GLERIA:

22                 Q.            Okay.    So if he's referring to unnamed

23       individuals as pigs, then that is figurative, is it

24 l     not?

25                 A.            Yeah.    Yes, sir.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                          90



 1                 Q.            And it's therefore exaggerated, is it not?

 2                 A.            Again, because of the context of the

 3       conversation.

 4                 Q.            And I understand.     I understand what you're

 5       saying.            I mean, it can't be pleasant and I

 6       understand that.                   But it's clearly not literal.

 7                               MR. MYSLIWIEC:     Objection.     Is that a

 8       question?

 9                               MR. GLERIA:    It is a question.

10                               THE COURT:    It's proper.      Overruled.

11       BY MR. GLERIA:

12                 Q.            It's clearly not literal.        And this

13       occurred on the telephone; right?

14                 A.            Correct.

15                 Q.            So Officer Burd is nowhere around.

16                 A.            Correct.

17                 Q.            I mean, we don't know where Officer Burd

18       is; isn't that right?

19                 A.            Correct.

20                 Q.            And we don't really know where Mr. Nissen

21       is.

22                 A.            Correct.

23                 Q.            So there is a big separation of space.               I

24 l     mean, isn't that correct?

25                 A.            Correct.

     SANTA FE OFFICE                                                                     MAIN OFFICE
     119 East Marcy, Suite 110                                                201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                        Albuquerque, NM 87102
     (505) 989-4949                                                                       (505) 843-9494
     FAX (505) 820-6349                                                             FAX (505) 843-9492
                                                                                         1-800-
                                                                                            800-669-
                                                                                                669-9492
                                                                             e-mail: info@litsupport.com
                                                                                     91



 1                 Q.            Okay.   And when Mr. Nissen -- would you

 2       describe his complaints or his statements as a rant?

 3                 A.            Somewhat.

 4                 Q.            He was ranting, wasn't he?

 5                 A.            Somewhat.

 6                 Q.            All right.    What he said was, in the second

 7       call -- no, I'm sorry.                  Take that back.    And what he

 8       said was, "The next time I get stopped, I'm going to

 9       do this and that to your stupid pigs."                    Isn't that

10       right?

11                 A.            Correct.

12                 Q.            Okay.   But there was never a next time.

13       Isn't that true?

14                 A.            Correct.

15                 Q.            So it was conditioned on being stopped.           He

16       was never stopped a second time.

17                 A.            Correct.

18                 Q.            Correct?     And you contacted the sergeant in

19       this particular case because you wanted to notify him

20       of these statements; isn't that right?

21                 A.            Correct.

22                 Q.            And were you instructed to contact Officer

23       Burd?

24 l               A.            No.

25                 Q.            And you stated that you called Officer Burd

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                        92



 1       because, quote, you never know.

 2                 A.            Correct.

 3                 Q.            That's the reason; right?       You never know,

 4       like, as a precaution?

 5                 A.            Correct.

 6                 Q.            Okay.    But not because you believed

 7       anything was going to happen.

 8                 A.            As a precaution, yes.

 9                 Q.            As a precaution.     You did this as a

10       precaution?

11                 A.            Yes.

12                 Q.            Not because of imminent threat; right?

13                 A.            Somewhat.

14                 Q.            Somewhat?

15                 A.            Yes.

16                 Q.            Okay.    So here we are on the telephone,

17       separated by distance; right?                   We don't know what the

18       distance exactly is.                  Mr. Nissen tells you that,

19       "Next time, if it happens again, this is what I'm

20       going to do to pigs"; right?

21                 A.            Right.

22                 Q.            You already said it's figurative and not

23       literal; right?

24 l                             MR. MYSLIWIEC:     Objection.    It was

25       describing Officer Burd as a pig that she says was

     SANTA FE OFFICE                                                                   MAIN OFFICE
     119 East Marcy, Suite 110                                              201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                      Albuquerque, NM 87102
     (505) 989-4949                                                                     (505) 843-9494
     FAX (505) 820-6349                                                           FAX (505) 843-9492
                                                                                       1-800-
                                                                                          800-669-
                                                                                              669-9492
                                                                           e-mail: info@litsupport.com
                                                                                    93



 1       figurative.

 2                               THE COURT:     Well, I think she can answer

 3       the question.                   Overruled.

 4       BY MR. GLERIA:

 5                 Q.            Isn't it true that one of the main things

 6       Mr. Nissen had to say was that his rights were being

 7       violated, and that's the reason he called?

 8                 A.            Correct.

 9                 Q.            Okay.     And his statements were political,

10       because he's talking about the constitution and his

11       rights?

12                 A.            Correct.

13                 Q.            And those are the statements he made to

14       you; right?

15                 A.            Correct.

16                 Q.            Okay.     And he never said, "I'm going to

17       hurt you, Ms. Gurule; I'm going to harm you"?

18                 A.            No.

19                 Q.            Okay.     All right.

20                               MR. GLERIA:     If I could just have a moment,

21       Your Honor.

22                               THE COURT:     You may.

23                               MR. GLERIA:     Just a couple more questions,

24 l     Your Honor.

25

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                        94



 1       BY MR. GLERIA:

 2                 Q.            So when he said, "I'm going to have my day

 3       in court," and you said, "Good luck with that," you

 4       didn't seem alarmed.

 5                 A.            No.

 6                 Q.            And is that how you're trained to

 7       responded?                "Good luck with that"?

 8                 A.            My safety wasn't in question at that point.

 9                 Q.            Okay.   But no, I'm talking about the

10       statement he said, "I'm going to have my day in

11       court," and you said, "Good luck with that."

12                 A.            Yeah, that was my way of ending the

13       conversation.

14                               MR. GLERIA:    All right.    Thank you.

15                               THE COURT:    All right.    Thank you,

16       Mr. Gleria.

17                               MR. GLERIA:    You're welcome.

18                               THE COURT:    Mr. Mysliwiec, do you have

19       redirect of Ms. Gurule?

20                               MR. MYSLIWIEC:    Brief.

21                               THE COURT:    Mr. Mysliwiec.

22                                       REDIRECT EXAMINATION

23       BY MR. MYSLIWIEC:

24 l               Q.            Ms. Gurule, just to be clear, do you know

25       if Officer Burd works for the Torrance County

     SANTA FE OFFICE                                                                   MAIN OFFICE
     119 East Marcy, Suite 110                                              201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                      Albuquerque, NM 87102
     (505) 989-4949                                                                     (505) 843-9494
     FAX (505) 820-6349                                                           FAX (505) 843-9492
                                                                                       1-800-
                                                                                          800-669-
                                                                                              669-9492
                                                                           e-mail: info@litsupport.com
                                                                                      95



 1       Sheriff's Office or the New Mexico State Police?

 2                 A.            He works for the New Mexico State Police.

 3                 Q.            Okay.   But he works in Torrance County for

 4       the New Mexico State Police.

 5                 A.            Yes.

 6                 Q.            So he has interaction with the Torrance

 7       County sheriff's deputies?

 8                 A.            Yes.

 9                               MR. MYSLIWIEC:   Alex, can I ask you to pull

10       up 2-A.

11                 Q.            Do you know Officer Burd?

12                 A.            Somewhat.

13                 Q.            Did you like Mr. Nissen referring to him as

14       a pig?

15                 A.            No.

16                 Q.            When you say that you considered the second

17       phone call to be threatening rather than merely a

18       complaint, was it the "pig" comment that was

19       threatening?

20                 A.            It was the fact that he's saying he's going

21       to put a bullet in the pig's head.                  That's an

22       imminent threat, to me.

23                 Q.            But it wasn't -- it wouldn't have been okay

24 l     to you if the caller had said, "I'm going to put a

25       bullet in Officer Burd's head"?

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                   96



 1                 A.            That wouldn't have been okay.

 2                 Q.            Because the pig comment isn't the part that

 3       mattered to you, was it?

 4                 A.            That's not the part that mattered.

 5                 Q.            And when we go later in the phone call, and

 6       we say, "I'm going to put that motherfucker drop

 7       dead," you did not consider that a threat because of

 8       the word "motherfucker," did you?

 9                 A.            No.

10                 Q.            What did you consider a threat about that

11       paragraph, if anything?

12                 A.            The "drop dead" comment.   Again, telling me

13       he's going to hurt a law enforcement officer.

14                 Q.            Did he say he was going to pull out a water

15       balloon and put that motherfucker drop dead?

16                 A.            Yes.

17                 Q.            Do you know what a revolver is?

18                 A.            Yes.

19                 Q.            What's a revolver?

20                 A.            A firearm.

21                 Q.            As far as you're aware, a revolver is equal

22       to water balloons in dangerousness or more dangerous

23       than water balloons?

24 l               A.            More dangerous.

25                 Q.            Can you confirm for us that even though you

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                      97



 1       might not like a person you know being called a

 2       motherfucker, can you confirm for us that you did not

 3       believe this to be a threatening phone call because

 4       of that word?

 5                 A.            That's correct.

 6                 Q.            Would you have treated this phone call

 7       exactly the same if none of the "pigs" and none of

 8       the curse words were in it?

 9                 A.            That's correct.

10                 Q.            The pig language was figurative.       We've met

11       Officer Burd.                  He is a human.   But did you take the

12       two threats in this phone call to be real threats?

13                 A.            Yes.

14                               MR. MYSLIWIEC:    That's all I have.

15                               THE COURT:    Thank you, Mr. Mysliwiec.

16                               Anything further, Mr. Gleria?

17                               MR. GLERIA:    No, Your Honor.

18                               THE COURT:    All right.     Ms. Gurule, you may

19       step down.

20                               Is there any reason that Ms. Gurule cannot

21       be excused from the proceedings, Mr. Mysliwiec?

22                               MR. MYSLIWIEC:    No, sir.

23                               THE COURT:    Mr. Gleria?

24 l                             MR. GLERIA:    No, Your Honor.

25                               THE COURT:    All right.     Ms. Gurule, you are

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                       98



 1       excused from the proceedings.                   Thank you for your

 2       testimony.

 3                               All right.     Does the Government have its

 4       next witness or evidence, Mr. Uballez?

 5                               MR. UBALLEZ:     Yes, the United States calls

 6       Kenneth Lecesne.

 7                               THE COURT:     All right.   If you'll come up

 8       and stand next to the witness box on my right, your

 9       left, before you're seated, my courtroom deputy,

10       Ms. Wright, will swear you in.

11                                      KENNETH P. LECESNE,

12                 after having been first duly sworn under oath,

13                 was questioned, and testified as follows:

14                               THE CLERK:     You may be seated.

15                               THE COURT:     Would you state your name?

16                               THE WITNESS:     My name is Kenneth P.

17       Lecesne.

18                               THE COURT:     All right.   Mr. Lecesne,

19       Mr. Uballez.

20                               MR. UBALLEZ:     Thank you, Your Honor.

21                                       DIRECT EXAMINATION

22       BY MR. UBALLEZ:

23                 Q.            Good morning.

24 l               A.            Good morning, sir.

25                 Q.            Mr. Lecesne, where do you work?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    99



 1                 A.            I work for T-Mobile, a cellular telephone

 2       company, in Richardson, Texas.

 3                 Q.            What do you do for T-Mobile?

 4                 A.            My official title is records

 5       custodian/testifier.

 6                 Q.            What are the responsibilities of a records

 7       custodian?

 8                 A.            When I'm assigned to a specific trial, I

 9       usually travel.                I attend court and I authenticate,

10       explain, and certify the T-Mobile phone records

11       involved in a specific trial.

12                 Q.            How long have you held this role?

13                 A.            Since August of 2011.

14                 Q.            Is it all for T-Mobile?

15                 A.            Back in 2011, I actually started doing this

16       for Metro PCS.                In 2012, 2013, T-Mobile acquired

17       Metro PCS, so I moved over to T-Mobile as a records

18       custodian also.

19                 Q.            Your relevant job experience before August

20       of 2011?

21                 A.            Well, I actually retired twice before then.

22       I retired from the Dallas Police Department after 28

23       years of service.                I worked patrol, narcotics, and

24 l     ran the task force for the DEA.                   I left there and I

25       retired from DPD in 2005, and I went to an IT

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                100



 1       company, Perot Systems Corporation, and I was the

 2       physical security director there for five years, and

 3       then I went to Metro PCS in 2011.

 4                 Q.            In that experience prior to 2011, did you

 5       have experience working with cellular phones and

 6       their manners of routing?

 7                 A.            Yes.   When I was assigned to the Drug

 8       Enforcement Administration, I ran a task force, and

 9       that team that I led, we did wiretaps on cellular

10       telephones involving drug-trafficking from Mexico

11       into the United States and following the money back

12       to Mexico.

13                 Q.            So you're familiar, then, with the manner

14       in which cellphones, I guess you could say,

15       historically have routed their calls from one device

16       to another?

17                 A.            That's correct.

18                 Q.            And you had described a changeover from

19       Metro PCS to T-Mobile in around 2013.                 Were there any

20       adaptations in technology in the way cellphones were

21       routed between units, 2011 to current?

22                 A.            Yes.   Well, Metro PCS was on a different

23       network, the CDMA network, which was a totally

24 l     different network than the current network it's on

25       now, which is a GSM network.                 That's a little bit

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  101



 1       technical, and I'm not an engineer or anything, but

 2       it was two different types of networks.

 3                 Q.            Can you describe the network that's

 4       currently in place at T-Mobile?

 5                 A.            T-Mobile uses the GSM network.     That is the

 6       most prevalent network used in the cellular telephone

 7       business now.                It's just a different type of way.

 8       There is a switching station involved.                   The switching

 9       stations for T-Mobile are all over the United States,

10       but the switching station has no bearing on where a

11       particular phone was.                The switching station is the

12       computer that creates the call detail records with

13       the cell site information to show where a particular

14       phone was during a specific call being made or

15       received by the T-Mobile customer.

16                 Q.            If you could describe for the jury, then,

17       the process that happens currently when a T-Mobile

18       subscriber uses his or her cellphone to call another

19       cellphone.

20                 A.            It's going to be very basic, because I'm

21       not an engineer.                When you use your cellphone to

22       either make a call or receive a call, you hit the

23       "send" button.                A signal, a radio wave, will go from

24 l     your phone and usually goes to the nearest tower from

25       where the phone is located during the duration of the

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                               102



 1       call.

 2                               In this day and age, in 2018, 2017, most

 3       calls are what are called Wi-Fi calls, and it's done

 4       automatically using an LTE cell site.                You hear

 5       things like 3G, 4G.                Now you're hearing about 5G.

 6       Smartphones now, when you use your cellphone, it will

 7       automatically either direct your call to an LTE site

 8       or a conventional tower.                Most cellphone companies,

 9       especially T-Mobile now and the other two larger

10       companies, use LTE sites.                They're more prevalent now

11       than the conventional towers.

12                 Q.            So explain the role of the switch in

13       relationship to the towers.

14                 A.            The switching station is the computer that

15       facilitates the hold process of the call.                The call

16       detail records for T-Mobile subscribers, T-Mobile

17       customers that use our network, and other companies

18       that use our network, that information is stored on

19       the switching station that handled the incident, the

20       phone calls that are made or received by the T-Mobile

21       customers; or a partner, like Ultra or Boost, who

22       also use our particular network.

23                               When a legal demand comes into T-Mobile in

24 l     the form of a search warrant, a court order, or a

25       subpoena from a government entity, from the police,

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                  103



 1       DA's office, FBI, Homeland Security, DEA, that legal

 2       demand is processed by a person that works in the law

 3       enforcement relations section of the subpoena

 4       compliance unit for T-Mobile.                We have three offices.

 5       One is in New Jersey, one is in Pennsylvania, and one

 6       is in Richardson, and that's the office that I work

 7       in.

 8                               We also get legal demands from insurance

 9       companies.                We get legal demands from nongovernmental

10       entities, and we process those legal demands also.

11       And that information is sent back to the requester,

12       specifically responding to the legal demand, what is

13       requested, and the date range that is requested if

14       the information is still available.

15                 Q.            Without the switch playing its role, does

16       the call go from one phone to another?

17                 A.            The switch is a very important part of the

18       actual whole function.                The switch is the computer

19       that creates the call detail records, but it's also

20       where the information is actually stored.                It's a

21       computer.                We have them all over the country.

22       T-Mobile is nationwide, and we have switches all over

23       the country, in almost all 50 states.                Not all 50

24 l     states have a switch in their particular area.

25                 Q.            Are you aware of any switch that exists in

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                104



 1       New Mexico?

 2                 A.            No, sir, I'm not.

 3                 Q.            Are you aware of any switches that exist in

 4       Texas?

 5                 A.            There's multiple switches in Texas, yes,

 6       sir.

 7                 Q.            In preparation for today, you reviewed an

 8       item which I showed you that appeared to be certain

 9       records from T-Mobile.                 Do you remember looking at

10       those?

11                 A.            Yes, sir.

12                 Q.            I'm going to show you -- does this appear

13       to be the first page of that document that I showed

14       you?

15                 A.            Yes, sir.

16                               MR. UBALLEZ:   And Your Honor, for the

17       record, this is what's been already moved in and

18       admitted as Exhibit 5 for the record.

19                 Q.            And can you tell me what this first page

20       is?

21                 A.            This is a certification document that was

22       actually created by the specialist who actually

23       processed the legal demand that came into the

24 l     company.

25                 Q.            And have you prepared similar documents

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  105



 1       yourself?

 2                 A.            Yes, sir.

 3                 Q.            And are you aware with the language that's

 4       on these documents under the statement "I further

 5       state that"?

 6                 A.            Yes.

 7                 Q.            You're familiar with that language?

 8                 A.            Yes, that's the standard form that we send

 9       back when a certification is actually requested.

10                 Q.            And is that true and correct with relation

11       to the records that you have previously reviewed that

12       we're representing as Exhibit 5?

13                 A.            That's correct.

14                 Q.            I'm going to show you page 2.     And just so

15       we know, who is Peggy Shelley?

16                 A.            Peggy Shelley is a specialist, a subpoena

17       compliance specialist for T-Mobile.                   She works in the

18       Richardson office.                  I know her personally.   I've

19       worked with her before.                   And she processed the legal

20       demand and she created the actual sheet, the previous

21       sheet that you just saw.

22                 Q.            With regard to these records, you've also

23       verified that these are the true and correct records?

24 l               A.            That's correct.     Whenever I'm assigned to a

25       specific case, I'm usually sent the T-Mobile phone

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  106



 1       number that was actually involved in the case.                     And

 2       what I will do is, I will go into our system and I

 3       will pull the records to make sure that the records

 4       that I received are the same records that we sent.

 5                 Q.            These records I'm showing you -- let's

 6       start with talking about the columns and what they

 7       mean.          There is obviously a date and a time column.

 8       Can you describe those for us?

 9                 A.            Yes, the date is the date of a specific

10       phone call or text message, in this instance.                  I

11       believe on these records it's phone calls, either

12       incoming phone calls or outgoing phone calls.

13                 Q.            Is that in Mountain Standard time?

14                 A.            The time zone, it depends on the actual --

15       it's in Mountain.                 It could be in Mountain Standard

16       or Mountain Daylight Saving time.

17                 Q.            In your review of these specific records,

18       they're in universal time; is that correct?

19                 A.            Universal coordinated time.   It's not a

20       time zone.                So you'd have to do a conversion to get

21       Mountain Standard Time or Mountain Daylight Time.

22                 Q.            Is this standard in these types of records,

23       to be in the UTC?

24 l               A.            Yes.   All of our records from the specific

25       time zone.                I know in 2018, 2017, and parts of 2016,

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                  107



 1       they're all in UTC.                And everything going forward

 2       will be UTC.

 3                 Q.            What is the difference in time between UTC

 4       and Mountain Standard?

 5                 A.            I have a sheet right here that I made up

 6       myself in Mountain Standard Time.                   You'd have to

 7       subtract seven hours from the time stamp on the

 8       records themselves to get New Mexico time.

 9                 Q.            That's during standard --

10                 A.            During Mountain Standard Time; that's

11       correct.

12                 Q.            And is it different during Daylight

13       Standard Time?

14                 A.            You have to subtract six hours.

15                 Q.            So then if you could do some quick math for

16       us, that first one there at the top, can you see it?

17       Can you read it okay?

18                 A.            Yes, 11/3 of 2018.

19                 Q.            And the time listed is 001627.     Was that,

20       in fact, the -- if you convert it to Mountain

21       Daylight Time, what would that be?

22                 A.            Well, 11/3 of 2018.   Daylight Saving Time

23       started on March 11, 2018, at 2:00 a.m.                   So that's

24 l     going to be, in Mountain Standard Time, 11:30.                      So

25       you'd have to subtract seven hours from that time

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     108



 1       stamp on that record.

 2                 Q.            When did the Daylight Saving Time end,

 3       again?

 4                 A.            Daylight Saving Time started at 2:00 a.m.

 5       on March 11, 2018.                   I looked it up, yes, sir.

 6                 Q.            And when did it end?

 7                 A.            It ended on November 4 of 2018.     I'm sorry,

 8       yes, it ended on November 4 of 2018.                   So it's still

 9       Daylight Saving Time on that particular date, yes.

10                 Q.            It's still Daylight Saving Time and you

11       subtract six?

12                 A.            Six.   Yes, I'm sorry.

13                 Q.            And after the 4th of November, would it be

14       as you stated, you subtract seven?

15                 A.            Seven, yes.

16                 Q.            Let's talk about the next column.        It says

17       "duration."                What measure of time is that in?

18                 A.            That's seconds.     That's how long the call

19       lasted, whether it's an incoming or outgoing call.

20                 Q.            Call type?    What is that?

21                 A.            The call type, MOC stands for mobile

22       outgoing call, an outgoing call from the T-Mobile

23       number to another phone number.

24 l               Q.            The direction?

25                 A.            The direction is outgoing.     It was an

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  109



 1       outgoing call.

 2                 Q.            And then let's skip over to -- can we

 3       assume the dialed number, the called number,

 4       destination number, are the number which we would

 5       collectively understand to be the one that the phone

 6       was placing a call to?

 7                 A.            That's correct.     The calling number would

 8       be the T-Mobile number that was requested to be

 9       searched.                The dialed number would be the number that

10       was dialed by the caller.                   The destination number

11       would be the number that was reached by the caller.

12                 Q.            What is an IMSI and IMEI?

13                 A.            The IMSI is the International Mobile

14       Subscriber Information.                   That's how we bill the

15       customer for using our network.

16                 Q.            And the IMEI?

17                 A.            The IMEI is the serial number of the

18       cellphone itself that was used by the customer.

19                 Q.            And I want to direct your attention here to

20       the middle column.                It's entitled "switch name."         Do

21       you see that there?

22                 A.            That's correct.

23                 Q.            Is that the switches that you were

24 l     referring to earlier through which calls must be

25       routed and information is gathered?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                 110



 1                 A.            That's correct.   That's where the

 2       information is also stored, and when a legal demand

 3       comes into the company, it's a computer; the

 4       information that's requested and the date range is

 5       actually pulled from that and sent back to the

 6       requester.

 7                 Q.            These switches here -- or I should say

 8       singular switch, because they appear to be all the

 9       same; is that correct?

10                 A.            They're all the same on this document, yes,

11       sir.

12                 Q.            And it's identified as TTTAS 005; is that

13       correct?

14                 A.            That's correct.

15                 Q.            Where is that switch?

16                 A.            That switch is in Plano, Texas.

17                 Q.            Moving down, there is a column entitled --

18       two columns entitled, first tower lat, first tower

19       long.          What do those refer to?

20                 A.            That would be the exact location of the --

21       in this instance it's an LTE site, because it was a

22       Wi-Fi call that was made.                 With Smartphones, it

23       automatically will either send you to a conventional

24 l     tower or an LTE site.                LTE site stands for long-term

25       evolution.                You hear these things about 2G, 3G, 4G,

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                 111



 1       and now they're talking about 5G.                  With Smartphones,

 2       automatically -- you don't have to do anything to

 3       make a Wi-Fi call.                And a Wi-Fi call was handled by

 4       an LTE site, long-term evolution site.

 5                 Q.            Then following that directly is a first

 6       tower address, first tower city, first tower state.

 7       Do you see those?

 8                 A.            That's correct.

 9                 Q.            Describe what those are.

10                 A.            If an individual, an investigator, was

11       trying to map where the phone was in relation to the

12       tower that handled the call, they would actually use

13       that information.                The first tower latitude, which is

14       a positive decimal number, and the first tower

15       longitude, which is a negative decimal number, you

16       would put that into whatever software you're using,

17       GoogleMaps, to actually create a map onto where the

18       cell phone was in relation to the tower that handled

19       the call.

20                 Q.            So this would be the tower to which the

21       call and the person placing the call connected first?

22                 A.            That's correct.

23                 Q.            And so this first call, then, on line 1,

24 l     dated 11/3/18, at 001627, would have first routed to

25       a tower in Edgewood; is that correct?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                 112



 1                 A.            That's correct.   Edgewood, New Mexico.       And

 2       that's the closest physical address.                 The latitude

 3       and longitude is the exact location of where that

 4       particular LTE site is.

 5                 Q.            And that second one, then, would have been

 6       routed to a tower in Tijeras?

 7                 A.            That's correct.

 8                 Q.            And the third one is Bernalillo east?

 9                 A.            That's correct.

10                 Q.            And the fourth and remaining in the city of

11       Albuquerque, New Mexico.

12                 A.            That's correct.

13                 Q.            Go to the final page of Exhibit 5.   What is

14       on this page?

15                 A.            This is subscriber information for the

16       phone number that was requested to be searched.                     That

17       phone number is (505) 819-1806.

18                 Q.            And does it indicate -- so that first

19       section under "subscriber details," what type of

20       information is contained there?

21                 A.            You have the subscriber name, the name of

22       the person, who was a Michael Nissen who opened the

23       account.                That was the name given by the customer

24 l     when they opened the account.

25                 Q.            And then the device details section, the

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                 113



 1       first line begins IMSI.                 What type of information is

 2       contained in here?

 3                 A.            The IMSI is the International Mobile

 4       Subscriber Information.                 That's also listed on the

 5       caller detail records.                 I'm sorry, I put my finger

 6       there.           That is how T-Mobile bills the customer for

 7       using the service.

 8                 Q.            Then down -- there is a number, the IMEI

 9       number.            Remind us what that is again.

10                 A.            That is the international mobile equipment

11       identifier.                That is the unique number for that

12       specific telephone itself.                  That is made at the

13       factory.                That is put on that phone at the factory

14       where the phone was actually made.                  It's usually

15       underneath the battery in the back of the phone.

16                 Q.            Now, here it lists the final number in the

17       IMEI as 2, and I believe if we go back to page 1, the

18       final number is zero.                  Do you know why that is?

19                 A.            The call detail records of that final

20       number will always be zero.                  The other numbers will

21       be the exact same numbers that are in the IMEI

22       number.            On the records, the final number is zero.

23       But they'll match -- the rest of the numbers will

24 l     match everything but that last digit.

25                               MR. UBALLEZ:   If I may approach with the

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                               114



 1       exhibit which has been marked as United States

 2       Exhibit 8?

 3                               THE COURT:   You may.

 4       BY MR. UBALLEZ:

 5                 Q.            I've handed the witness, Your Honor, what's

 6       been marked and admitted as United States Exhibit 8.

 7                               Can you tell us generally what this thing

 8       is?

 9                 A.            This is a Galaxy Note, Samsung Galaxy Note

10       5.

11                 Q.            And you described the IMEI number being the

12       number which identifies a specific device?

13                 A.            That's correct.

14                 Q.            And do you see an IMEI number on this

15       device?

16                 A.            It's usually in the back of the phone.      You

17       would have to take the phone apart to do it,

18       underneath the battery.

19                 Q.            Could you take a quick look at the back and

20       see if we can see that number?

21                 A.            You'd have to open it up.

22                 Q.            Just the back of the case.

23                 A.            There is no number on the back of the case.

24 l               Q.            The back of the case or the phone, my

25       apologies.

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                   115



 1                 A.            If there is a number on here, it's very,

 2       very small and I can't see it.                    There is a number on

 3       the bottom down here.

 4                 Q.            Okay.   Can you -- and that number on the

 5       bottom there, does it look the length of an IMEI

 6       number?

 7                 A.            It could be, yes, sir.

 8                 Q.            But it's too small for you to see?

 9                 A.            Yes.    I have a Samsung phone, myself, but I

10       never take it out of my case to look at the back of

11       it.       I usually have the box with my phone, and I have

12       my IMEI number on my box.

13                 Q.            Is there an indication where an IMEI number

14       might be on a physical device?

15                 A.            It would also be behind the battery, if you

16       take the battery out of a phone.

17                               MR. UBALLEZ:     May I retrieve, Exhibit 8,

18       Your Honor?

19                               THE COURT:     You may.

20                 A.            But to be honest with you, I can't see it.

21       BY MR. UBALLEZ:

22                 Q.            So you're describing, then, the subscriber

23       information on page 3 of Exhibit 5?

24 l               A.            That's correct.

25                 Q.            Under "billing details," what type of

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                   116



 1       information is contained here?

 2                 A.            The bill name.   The name is Michael

 3       N-I-S-S-E-N.

 4                 Q.            Does that include any identifiers for that

 5       individual?

 6                 A.            The birth date, 3/8 of 1965.

 7                 Q.            And also a social?

 8                 A.            Social Security number.   There is an

 9       address, bill address.

10                 Q.            Why do you keep these items of information?

11                 A.            That information -- this is a post date

12       account.                In other words, a credit check was done so

13       the information was verified.                 This information is

14       actually entered in when the customer opens the

15       account.

16                 Q.            And why is that type of information

17       important to keep for T-Mobile?

18                 A.            Because number one, it's a post paid

19       account.                A credit check was done so the information

20       was put on there.                We also have prepaid accounts,

21       where a person's identity is not verified because

22       there is no credit check done.                 They pay as they go.

23       They pay monthly.                You pay $40 for 30 days of

24 l     service, you've got to pay another $40 for the 30

25       days.          If you don't pay, you don't get your phone

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                     117



 1       anymore.

 2                 Q.            So it would be important for this

 3       information to be current, then?

 4                 A.            Yes.   On this particular account, this is a

 5       post pay account.                 A credit check was done and that

 6       information was there and that person pays by the

 7       month.

 8                 Q.            So we're absolutely clear, without the

 9       switch that you identified in Plano, Texas, these

10       calls made from this number with this subscriber

11       would not have gone to the people, whoever it was,

12       that he was calling?

13                 A.            That's right.     On this particular instance,

14       that switching station was the switching station that

15       facilitated the calls, and the call detailed records

16       that you have in front of you.

17                               MR. UBALLEZ:     If I may have a moment, Your

18       Honor?

19                               THE COURT:     You may.

20                               MR. UBALLEZ:     Pass the witness.

21                               THE COURT:     Thank you, Mr. Uballez.

22                               Mr. Mkhitarian, do you have

23       cross-examination for Mr. Lecesne?

24 l                             MR. MKHITARIAN:     Yes, Your Honor.

25                               THE COURT:     Mr. Mkhitarian.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     118



 1                               MR. MKHITARIAN:     Thank you, Your Honor.

 2                                          CROSS-EXAMINATION

 3       BY MR. MKHITARIAN:

 4                 Q.            Good afternoon, sir.

 5                 A.            Good afternoon sir.

 6                 Q.            How do you pronounce your last name, again?

 7                 A.            Lecesne.     It's a New Orleans name.

 8                 Q.            Thank you, Mr. Lecesne, for being here

 9       today.           I'm going to keep it really short.             So you

10       had talked about earlier how you're not an engineer,

11       and I'm going to hold you to that.

12                 A.            Right.

13                 Q.            So I'll just try to keep it within your

14       knowledge base.                  So you testified earlier that when

15       you make a phone call, it goes to a switch.                      Do all

16       phone calls go to a switch?

17                 A.            When you make or receive a phone call on a

18       T-Mobile network, there is going to be a switch that

19       handles the call.                   We have switches all over the

20       country.                The switch has no bearing on where the

21       phone is.                The tower information will tell you where

22       the phone is, but the switching -- the switching

23       station, which is a computer, facilitates that call.

24 l               Q.            So is it entirely possible to -- for

25       instance, if you lived in Plano, Texas, and you made

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    119



 1       a T-Mobile phone call, will that phone call go to

 2       that Plano, Texas, switch because it's the nearest

 3       one, or is it completely random on where these go?

 4                 A.            It's computerized.     It could be on a switch

 5       in New York City.                  It could be on a switch in

 6       Atlanta.                That's the GSM network.     There used to be a

 7       CDMA network and you had to be -- when you used your

 8       phone, which the CDMA network is not working anymore;

 9       we discontinued that on T-Mobile in Metro PSC.                       You

10       would have to use the Dallas switch to make a phone

11       call in Dallas.

12                 Q.            Okay.   So based on the current technology,

13       even if there is a switch where you live and you use

14       the Dallas example, so there is a switch in Dallas,

15       you make a phone call from a Dallas number to a

16       Dallas number, that phone call could still go to New

17       York?

18                 A.            It could go to a different switch.      But

19       that has no bearing on where the phone is.

20                 Q.            I understand.     So the phone call could go

21       to a different switch regardless if there's a

22       switch -- you're making a phone call next door to the

23       switch, it could still go to a different switch.

24 l               A.            That's correct.     The record would only show

25       what happened.                  It would not show something that

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                     120



 1       didn't happen.

 2                 Q.            Is it common knowledge that these phone

 3       calls could go to different switches?

 4                               MR. MYSLIWIEC:     Objection, relevance.

 5                               THE COURT:     Overruled.

 6       BY MR. MKHITARIAN:

 7                 Q.            Is it common knowledge that your phone

 8       call --

 9                 A.            I've seen it happen in many different

10       situations.                   I've seen phone calls in Dallas on a GSM

11       network that use a switch in California.                   The

12       switching station is a computer that facilitates the

13       completion of the call.

14                 Q.            So even if you call a local number and

15       there's a local switch, the phone call can go to any

16       switch?

17                 A.            It goes to any switch that's available at

18       that time.

19                 Q.            Does your phone tell you it's going to a

20       different switch when you're actually making the

21       call, or is it something you find out later?

22                 A.            No, sir.     You won't find it out unless you

23       get the call detail records.                   Your phone doesn't tell

24 l     you that.

25                 Q.            Oh.    Does your phone bill tell you that?

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                 121



 1                 A.            No, sir, it doesn't.

 2                 Q.            Is that something that you have to subpoena

 3       to find out?

 4                 A.            An individual can't subpoena their own

 5       records because they get billing records.                 They'd

 6       have to get an attorney.                 But you could get it with a

 7       subpoena.                The Government has to have certain types

 8       of call detail records with tower information.                   With

 9       the information that you saw on this, on those call

10       detail records, they could only get it with a search

11       warrant.

12                 Q.            So I guess with that in mind, I'll kind of

13       boil it down.                 So a customer in the regular course of

14       making phone calls and getting bills might not ever

15       find out that his phone call went to a switch

16       somewhere else?

17                               MR. MYSLIWIEC:   Objection, relevance.

18                               THE COURT:   Overruled.

19                 A.            No.   I have a T-Mobile phone and I never

20       requested my call detail records to find out which

21       switch handled my calls.                 I just make my calls.     As

22       long as my phone is working right, I'm fine.

23       BY MR. MKHITARIAN:

24 l               Q.            If I was a T-Mobile customer, could I call

25       them and say, "Make sure none of my phone calls go to

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                     122



 1       Texas"?

 2                 A.            No, sir, I don't believe that's possible,

 3       because the store has nothing to do with the tower

 4       information and the call detail records.

 5                               MR. MKHITARIAN:     May I have a moment, Your

 6       Honor?

 7                               THE COURT:     You may.

 8                               MR. MKHITARIAN:     I'll pass the witness.

 9                               THE COURT:     Thank you, Mr. Mkhitarian.

10                               Mr. Uballez, any redirect of Mr. Lecesne?

11                               MR. UBALLEZ:     Briefly, Your Honor.

12                                      REDIRECT EXAMINATION

13       BY MR. UBALLEZ:

14                 Q.            Would it be possible to use a T-Mobile

15       network without passing through the system of

16       switches which are national that you've described to

17       us today?

18                 A.            That would not be possible.

19                               MR. UBALLEZ:     No further questions.

20                               THE COURT:     Thank you, Mr. Uballez.

21                               All right.     Mr. Lecesne, you may step down.

22                               Is there any reason Mr. Lecesne cannot be

23       excused from the proceedings, Mr. Uballez?

24 l                             MR. UBALLEZ:     No, Your Honor.

25                               THE COURT:     Mr. Mkhitarian.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     123



 1                               MR. MKHITARIAN:     No, Your Honor.

 2                               THE COURT:     All right.   You are excused

 3       from the proceedings.                   Thank you for your testimony.

 4                               THE WITNESS:     Thank you, sir.

 5                               THE COURT:     All right.   Does the Government

 6       have its next witness or evidence, Mr. Uballez?

 7                               MR. UBALLEZ:     Yes, Your Honor.     The United

 8       States calls Sergeant Steven Carroll with New Mexico

 9       State Police.

10                               THE COURT:     Mr. Carroll, if you'll come up

11       and stand next to the witness box on my right, your

12       left, before you're seated, my courtroom deputy

13       Ms. Wright, will swear you in.

14                                        STEVEN CARROLL,

15                 after having been first duly sworn under oath,

16                 was questioned, and testified as follows:

17                               THE CLERK:     You may be seated.

18                               THE COURT:     Mr. Carroll, Mr. Uballez.

19                               MR. UBALLEZ:     Thank you, Your Honor.

20                                       DIRECT EXAMINATION

21       BY MR. UBALLEZ:

22                 Q.            Please introduce yourself to the jury and

23       where you work and what your role is there.

24 l               A.            My name is Steven Carroll.      I'm a sergeant

25       with the New Mexico State Police, stationed out of

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  124



 1       our District 5 office here in Albuquerque, New

 2       Mexico.

 3                 Q.            Where is District 5?

 4                 A.            It's our Albuquerque office.

 5                 Q.            And what are your responsibilities as a

 6       sergeant with the State Police?

 7                 A.            So I'm a patrol sergeant, so I supervise

 8       five officers.                I also deal with our daily -- part of

 9       our role as a supervisor is also to deal with

10       complaints coming in from citizens, also dealing with

11       approving reports, responding to critical incidences,

12       and anything else that might happen during the day of

13       our shift.

14                 Q.            Do you do basic routing and calling of

15       officers when they call in traffic stops?

16                 A.            No, I don't do that.

17                 Q.            How long have you been with the State

18       Police?

19                 A.            I've been employed with the New Mexico

20       State Police now a little over 11 years.

21                 Q.            And any prior law enforcement?

22                 A.            No, sir.

23                 Q.            And when did you become a sergeant?

24 l               A.            I promoted to the rank of sergeant in

25       August of 2014.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                 125



 1                 Q.            I want to ask you, then, about a series of

 2       events on November 2 of 2018.                Do you recall that

 3       date?

 4                 A.            Yes, sir.

 5                 Q.            And were you a New Mexico State Police

 6       sergeant with District 5 on that date?

 7                 A.            Yes, I was.

 8                 Q.            What shift were you working?

 9                 A.            I was working the swing shift, which are

10       the hours of 4:00 p.m. to 1:00 a.m.

11                 Q.            And were your duties then similar to the

12       ones you just described to us today?

13                 A.            Yes, sir.

14                 Q.            Do you recall being brought into a

15       conversation with an individual identified as

16       Mr. Nissen?

17                 A.            I was, yes.

18                 Q.            How were you brought into that?

19                 A.            One of our dispatchers, a dispatcher whose

20       name is Victoria Gurule, informed me that Mr. Nissen

21       wanted to complain on an Officer Burd.

22                 Q.            Did you specifically identify Officer Burd

23       as that person that the complaint was about?

24 l               A.            Yes.

25                 Q.            Is it standard for you take calls from

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                  126



 1       civilians?

 2                 A.            Yes, it is.

 3                 Q.            And so what did you do?

 4                 A.            I contacted the complainant, Mr. Nissen,

 5       over the phone.

 6                 Q.            Did you speak with him?

 7                 A.            Yes, I did.

 8                 Q.            And describe the things that he said to you

 9       during that conversation.

10                 A.            So it was back in November, and again, I

11       don't recall the specific conversation, the specific

12       wording.                Mr. Nissen, however, was fairly upset over

13       the traffic stop that Officer Burd initiated on him

14       and wished to complain on Officer Burd.

15                 Q.            How could you tell that he was upset?

16                 A.            His voice was raised, his tone was

17       aggressive.                And again, I don't recall specific words

18       that were exchanged between myself and Mr. Nissen,

19       but it was apparent that Mr. Nissen was upset.

20                 Q.            Did Mr. Nissen threaten you directly during

21       that call?

22                 A.            Again, I don't recall specifically.

23                 Q.            If you recall.

24 l               A.            I don't recall specifically Mr. Nissen

25       directly threatening myself, no.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                127



 1                 Q.            And during that call -- approximately how

 2       long would you say you were on the phone with him?

 3                 A.            It had to be less than five minutes.

 4                 Q.            And what is your standard procedure for

 5       receiving complaints in this manner as the sergeant

 6       who takes complaints?

 7                 A.            A typical complaint would be:   The validity

 8       of the complaint would be taken into consideration.

 9       And again, if it turns out it's a legitimate

10       complaint, we do a formal complaint process.                   This

11       particular situation, I did not follow up on that

12       process.

13                 Q.            Why did you not follow up on that process?

14                 A.            The complaint, Mr. Nissen's complaint,

15       again, was more toward issuing the citations and how

16       the traffic stop was done, and those complaints can

17       be handled via the court process.

18                 Q.            Have you issued traffic citations yourself?

19                 A.            Yes, sir.

20                 Q.            And you supervise officers who issue

21       traffic citations?

22                 A.            Yes, sir.

23                 Q.            And been to court yourself?

24 l               A.            Yes, sir.

25                 Q.            Describe that process.

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  128



 1                 A.            Going to court?     By going to court, again,

 2       you're not guilty.                   By going to court, you have the

 3       opportunity to present evidence in front of a judge

 4       or jury.                The officer has the opportunity to present

 5       evidence in front of a judge and jury, and the

 6       independent judiciary system makes a determination

 7       whether the defendant is guilty or innocent.

 8                 Q.            So when you said you didn't initiate a

 9       formal complaint process within State Police, it was

10       because there was a court process to handle the

11       complaints --

12                 A.            Correct.

13                 Q.            -- as you understand it?

14                 A.            Correct.

15                 Q.            Did you advise Mr. Nissen of this fact?

16                 A.            I don't believe so.     I don't recall.

17                 Q.            But did you take his complaints?

18                 A.            I did.     I listened to him.

19                 Q.            Did you threaten Mr. Nissen?

20                 A.            Not that I'm aware, no, sir.

21                 Q.            I'm going to play for you what's been

22       marked and admitted as United States' Exhibit Number

23       2, and I want you to tell me if you recognize this

24 l     voice.

25                               (Audio played.)

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  129



 1                 Q.            Start with that first one.     Whose voice is

 2       that?

 3                 A.            That's our dispatcher, Victoria Gurule.

 4                               (Audio played.)

 5                 Q.            Can you identify that voice?

 6                 A.            Yeah, that voice sounds familiar to the

 7       voice I talked to over the phone on November 2.

 8                 Q.            Were those complaints relating to the

 9       Constitution and the violation of his rights

10       consistent with those that were being made to you?

11                 A.            Again, I don't directly recall a

12       conversation, but it sounds familiar.

13                 Q.            After you took his complaints, did you have

14       any further interactions?                   Well, on that day, did you

15       have any further interaction with Mr. Nissen?

16                 A.            No.

17                               MR. UBALLEZ:     May I have a moment, Your

18       Honor?

19                               THE COURT:     You may.

20       BY MR. UBALLEZ:

21                 Q.            After receiving -- in addition to speaking

22       with Mr. Nissen, did you speak with anyone else about

23       their interactions with Mr. Nissen?

24 l               A.            So I did speak to Ms. Gurule.

25                 Q.            Did you speak with Officer Burd, as well?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     130



 1                 A.            I did speak to Officer Burd.      Afterwards

 2       they relayed threats that were given, and I actually

 3       pushed out an email warning the whole district as a

 4       whole about the threats that were relayed over the

 5       phone.

 6                 Q.            Describe that email.

 7                 A.            The email was basically a warning email to

 8       all the officers stating, again, with the threat of

 9       putting -- shooting a pig with a gun, and just to be

10       on the lookout, be a warning; so I put Mr. Nissen's

11       information on the email so in case any other officer

12       had contact with him, just to be aware.

13                 Q.            Is that standard procedure every time you

14       receive a complaint?

15                 A.            No.

16                 Q.            Have you heard the term "pig" before?

17                 A.            Yes.

18                 Q.            And what's your understanding that it

19       refers to?

20                 A.            So besides the obvious fact of the pig, of

21       the animal variety, "pig" is also very common slang

22       to describe a law enforcement officer.

23                               MR. UBALLEZ:     Thank you.   I pass the

24 l     witness, Your Honor.

25                               THE COURT:     Thank you, Mr. Uballez.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  131



 1                               Mr. Mkhitarian, do you have

 2       cross-examination of Mr. Carroll?

 3                               MR. MKHITARIAN:     Thank you, Your Honor.

 4                               THE COURT:     Mr. Mkhitarian.

 5                                          CROSS-EXAMINATION

 6       BY MR. MKHITARIAN:

 7                 Q.            Good afternoon.

 8                 A.            Hello, sir.

 9                 Q.            You testified earlier that you don't recall

10       being threatened by Mr. Nissen; is that correct?

11                 A.            Correct.

12                 Q.            That would be something you would remember,

13       if someone threatened your life; right?

14                 A.            Yes, sir.

15                 Q.            So would it be fair to say that he did not

16       threaten you?

17                 A.            Correct.

18                 Q.            You also mentioned that when he was calling

19       to complain, he was talking about the Constitution

20       and things like that; is that correct?

21                 A.            I don't think I said -- specifically I said

22       Constitution, but I think I said his tone was

23       agitated.                I don't specifically recall the exact

24 l     conversation I had with Mr. Nissen.

25                 Q.            Okay.   So he was -- would you describe the

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                132



 1       way he was talking you to as maybe ranting about the

 2       stop?

 3                 A.            It's possible.

 4                 Q.            And would you say that -- when you said

 5       that you determined it wasn't a real complaint but

 6       something suited for the courts, is that because he

 7       was arguing about the law and things like that with

 8       you over the phone?

 9                 A.            Again, that's possible, yes, sir.

10                 Q.            So based off of him calling you and arguing

11       about the law, you felt that it wasn't a real

12       complaint, and his complaints should be directed for

13       the court process?

14                 A.            Yes, sir.

15                 Q.            But it is true that he was trying to

16       educate you on what he thought the officer should

17       have done.                Did I hear that correctly?

18                 A.            Possibly, yes, sir.

19                 Q.            And after you concluded the phone call, how

20       long after you concluded the phone call did you talk

21       to Ms. Gurule and Officer Burd?

22                 A.            Probably within -- it had to have been

23       within 10 to 15 minutes.                 It wasn't a long period of

24 l     time.

25                 Q.            Okay.   And at that time did you -- within

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                   133



 1       10 to 15 minutes of that time, were you notified that

 2       there was a threat or was it some other call at a

 3       later time?

 4                 A.            It was during that time, yes, sir.

 5                 Q.            After your phone call to Mr. Nissen, did

 6       you feel it necessary to, immediately after your

 7       contact with him, notify everybody that there was a

 8       threatening individual?

 9                 A.            After my phone call, no, sir.

10                 Q.            It was only after talking to dispatch that

11       you decided to make that communication; is that

12       correct?

13                 A.            Yes, sir.

14                               MR. MKHITARIAN:     I'll pass the witness.

15                               THE COURT:     Mr. Mkhitarian.

16                               Mr. Uballez, any redirect of Mr. Carroll?

17                               MR. UBALLEZ:     No follow-up.

18                               THE COURT:     All right, Mr. Carroll, you may

19       step down.

20                               Mr. Uballez, is there any reason that

21       Mr. Carroll cannot be excused from the proceedings?

22                               MR. UBALLEZ:     No, Your Honor.

23                               THE COURT:     Mr. Mkhitarian, can Mr. Carroll

24 l     be excused?

25                               MR. MKHITARIAN:     Yes, Your Honor.

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                   134



 1                               THE COURT:     All right.   You're excused from

 2       the proceedings.                 Thank you for your testimony.

 3                               THE WITNESS:     Thank you, Your Honor.

 4                               THE COURT:     All right.   Does the Government

 5       have its next witness or evidence?

 6                               MR. MYSLIWIEC:     Yes, Your Honor.   The

 7       United States calls Barbara Beuzekom of the New

 8       Mexico State Police.

 9                               THE COURT:     Ms. Beuzekom, if you'll come up

10       and stand next to the witness box on my right, your

11       left, before you're seated, my courtroom deputy,

12       Ms. Bevel, will swear you in.

13                                        BARBARA BEUZEKOM,

14                 after having been first duly sworn under oath,

15                 was questioned, and testified as follows:

16                               THE CLERK:     Thank you.   You may be seated.

17       All right, Ms. Beuzekom, Mr. Mysliwiec.

18                                        DIRECT EXAMINATION

19       BY MR. MYSLIWIEC:

20                 Q.            Ma'am, have I been pronouncing your name

21       correctly?                Beuzekom?

22                 A.            Yeah.

23                 Q.            Okay.   Now that you've been sworn in, could

24 l     you please introduce yourself to the jury by telling

25       them your name, occupation, and current assignment?

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                   135



 1                 A.            My name is Barbara Beuzekom.     I work at the

 2       New Mexico State Police office on Carlisle, which is

 3       District 5, and I'm a district administrator.

 4                 Q.            And how long have you been a district

 5       administrator?

 6                 A.            Five years.

 7                 Q.            Was that your job right out of school, or

 8       did you do something before that?

 9                 A.            I worked for nine years for APS Police as a

10       campus security at one of the high schools.

11                 Q.            So you were essentially a police officer

12       for some time?                 Can you answer yes?

13                 A.            Not really.    I mean, I was campus security.

14       We did have arresting capabilities.                   I mean, I don't

15       know how to say it.                   We patrolled the campuses.     We

16       had search privileges.                  We had basically anything

17       that went on for the school in security.

18                 Q.            Were you trained on how to interact with

19       people while respecting their rights?

20                 A.            Yes.

21                 Q.            And what are your duties now that you're an

22       administrator with the New Mexico State Police?

23                 A.            I'm first contact with the public over the

24 l     phone or that come into our office, and decide best

25       ways to help them and do what they need.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    136



 1                 Q.            If I dial (505) 841-9256, is that dispatch?

 2                 A.            That is the main number that comes in, and

 3       it gives you a list of options to hit, 1 through, I

 4       believe, 8, whether it's dispatch, investigations,

 5       administrators, or fingerprinting, whatever you need.

 6                 Q.            What do I select to get you?

 7                 A.            I believe it says for uniform

 8       administration you push whatever -- I'm not sure what

 9       number.            It's changed recently.

10                 Q.            So the automated voice is not lying when it

11       says, "Please listen because the numbers have

12       recently changed"?

13                 A.            Yes.

14                 Q.            Are all phone calls that go to you through

15       that selection process recorded?

16                 A.            No.

17                 Q.            Did you ever have a phone conversation with

18       a person named Michael Nissen?

19                 A.            Yes.

20                 Q.            Can you identify whether you see Michael

21       Nissen in the courtroom today or not?

22                 A.            I can't see.

23                 Q.            I'll step out of your way.     I'm --

24 l               A.            He's wearing a blue shirt, at the end of

25       the table over there.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    137



 1                               MR. MYSLIWIEC:     Your Honor, may the record

 2       please reflect that the witness has identified the

 3       defendant?

 4                               THE COURT:     The record will so reflect.

 5       BY MR. MYSLIWIEC:

 6                 Q.            Can you tell us if you recall what day you

 7       had that phone call with him on?

 8                 A.            Without looking at notes, no.     I don't

 9       remember the exact date.

10                 Q.            If I showed you on this screen a call

11       record -- we're going to plug this computer in.                       Do

12       you see these calls on November 26 of 2018 and then

13       November 27 of 2018?

14                 A.            Yes.

15                 Q.            Does that refresh your recollection as to

16       when you actually talked to Mr. Nissen?

17                 A.            I talked to him on -- I would say there was

18       one day that I talked to him, and then he called the

19       next day, also, but I did not speak with him.

20                 Q.            Do you think it was the 26th of November?

21                 A.            Probably.     It was in the morning.

22                 Q.            And at least reasonably near, in terms of

23       the jury instruction, reasonably around November 26,

24 l     2018?

25                 A.            Definitely.

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                  138



 1                 Q.            Could you describe to the jury how that

 2       phone call went?

 3                 A.            I answer in my usual way and I ask if there

 4       is anything I can do for whoever is calling.                   And the

 5       gentlemen said that he needed to speak to a

 6       supervisor.                And when I started asking him what it

 7       was he needed to speak to, he became -- his voice got

 8       very angry.                He got very loud.   He proceeded to tell

 9       me that if -- you know, he would just come down to

10       the office and shoot me in my fucking face.

11                 Q.            When you told him you needed more

12       information, were you being genuine with him?

13                 A.            Definitely.   Because we have a chain of

14       command where it can be about an officer.                   Each

15       officer has a sergeant, which follows up another

16       chain of command.                So it's just a procedure on who we

17       put the phone call to.

18                 Q.            What information would you need -- if I

19       called you and said, "I want to complain about a

20       traffic stop that happened to me a little while ago,"

21       what would you need from me to know which supervisor

22       to route me to?

23                 A.            The person's name that was stopped, the

24 l     area that they were stopped in, depending if it was

25       Albuquerque, Cuba, Los Lunas, East Mountains.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                               139



 1                 Q.            And is that the type of information you

 2       attempted to get from this caller on the 26th of

 3       November, 2018, who you now know to be Michael

 4       Nissen?

 5                 A.            Yes.

 6                 Q.            Like I said, I'll just ask again, were you

 7       being genuine in trying to get that info to attempt

 8       to help him?

 9                 A.            Yes, because I was not familiar who he was,

10       so I just needed his name.

11                 Q.            Could you describe to me how long it took

12       between you asking that question trying to help him

13       and this escalation of his voice that you described?

14                 A.            I would say I didn't even get out of him

15       where the location of the traffic stop was, so it was

16       a very short period of time.

17                 Q.            Would you describe the escalation of his

18       volume and his voice as gradual or sudden?

19                 A.            It escalated very quickly.

20                 Q.            And I don't remember exactly the words that

21       you used, but do you remember exactly the words that

22       Mr. Nissen used to say things that you considered a

23       threat?

24 l               A.            That he was going to come shoot me in my

25       fucking face.

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                               140



 1                 Q.            And was there anything that he said that

 2       made you believe that he was joking?

 3                 A.            No.

 4                 Q.            Was there anything that he said that made

 5       you believe that he was being figurative or not

 6       serious?

 7                 A.            I took it completely serious, and proceeded

 8       to go get someone else to talk to him.

 9                 Q.            Do you go get someone else to talk to every

10       caller who has a complaint about police action?

11                 A.            No.

12                 Q.            What's the difference between a complaint

13       you receive that you don't go get someone else to

14       finish the phone call and a complaint you receive

15       where you would do that?

16                 A.            Typically people -- when you start talking

17       to them and trying to -- telling them that you're

18       just trying to help them, that they'll come through

19       with the information that you need to be able to find

20       their citation, to find what they're looking for.

21       There was absolutely no way that he would let me even

22       get to the point of saying, "I'm just trying to help

23       you."

24 l               Q.            You described to the jury just now that

25       there was some profanity that Mr. Nissen used on the

     SANTA FE OFFICE                                                            MAIN OFFICE
     119 East Marcy, Suite 110                                       201 Third NW, Suite 1630
     Santa Fe, NM 87501                                               Albuquerque, NM 87102
     (505) 989-4949                                                              (505) 843-9494
     FAX (505) 820-6349                                                    FAX (505) 843-9492
                                                                                1-800-
                                                                                   800-669-
                                                                                       669-9492
                                                                    e-mail: info@litsupport.com
                                                                                  141



 1       phone call.                   Was it the profanity that you made you

 2       feel threatened?

 3                 A.            No, it was just the intensity of his voice.

 4       I mean, he was very angry.                   I just got the impression

 5       that there was no way he was going to listen to

 6       anything that I had to say.

 7                 Q.            If he in a loud voice had not said the part

 8       about shooting you in your face, but was just loud in

 9       his complaints about whatever it was, would you have

10       considered that a threat?

11                 A.            No.

12                 Q.            So just so the jury understands what you

13       were thinking at the time and only what was inside

14       your own mind, it was the threat to shoot you in the

15       face that was the thing that was threatening?

16                 A.            Yes.

17                 Q.            Now, do you remember who it was that you

18       got to handle the rest of the call?

19                 A.            I went to the squad room and Officer Juan

20       Cordova was in the squad room, and I asked him to

21       come handle the phone call.

22                 Q.            And did you take any action after passing

23       that call to Mr. Cordova with respect to Nissen and

24 l     what he said to you?

25                 A.            The -- I took -- since it was a threat and

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                142



 1       I felt threatened, I took the number, the phone

 2       number, off of my caller ID so that if the person

 3       called back in, I would know that that was Mr. Nissen

 4       immediately calling back in.

 5                 Q.            And did you request authorization to put a

 6       poster up by administrative workers' work stations so

 7       that if he did hypothetically come by, the person

 8       working there would be warned?

 9                 A.            Yes.

10                 Q.            And did you receive the authority to put

11       Mr. Nissen's face on a poster that was posted in your

12       office to warn people in the case that he might come

13       by in the future?

14                 A.            Yes.   That day I asked my captain, after

15       reading the traffic stop and finding that it was just

16       traffic citations that he was angry about, then I

17       asked my captain if it was all right to get that

18       picture to put up by the stations that have an

19       intercom phone.

20                 Q.            And you did receive the authority to put

21       the warning up?

22                 A.            Yes.

23                 Q.            And do you do that with everybody who

24 l     curses on the phone?

25                 A.            No.

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                       143



 1                 Q.            Do you do that with everyone who speaks in

 2       a loud voice on the phone?

 3                 A.            No.

 4                 Q.            Was it because of the threats or anything

 5       else?

 6                 A.            The threats.

 7                               MR. MYSLIWIEC:     No further questions.

 8                               THE COURT:     Thank you.

 9                               Mr. Mkhitarian, do you have

10       cross-examination of Ms. Beuzekom?

11                               MR. MKHITARIAN:     Thank you, Your Honor.

12                               THE COURT:     Mr. Mkhitarian.

13                                       CROSS-EXAMINATION

14       BY MR. MKHITARIAN:

15                 Q.            Now, is it Ms. Beuzekom?          Is that how you

16       pronounce it?

17                 A.            Yes.

18                 Q.            Ms. Beuzekom, did you ever have a chance to

19       meet Mr. Nissen prior to that phone call?

20                 A.            No.

21                 Q.            How about after that phone call?

22                 A.            Did I ever meet him?        No.

23                 Q.            How did you come to recognize the way he

24 l     looks?

25                 A.            From the picture that was printed out that

     SANTA FE OFFICE                                                                    MAIN OFFICE
     119 East Marcy, Suite 110                                               201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                       Albuquerque, NM 87102
     (505) 989-4949                                                                      (505) 843-9494
     FAX (505) 820-6349                                                            FAX (505) 843-9492
                                                                                        1-800-
                                                                                           800-669-
                                                                                               669-9492
                                                                            e-mail: info@litsupport.com
                                                                                 144



 1       I had asked my captain for that day of the threat.

 2                 Q.            And was that printed from a driver's

 3       license picture or something like that?

 4                 A.            Yes.

 5                 Q.            But you never actually saw Mr. Nissen in

 6       person; is that correct?

 7                 A.            No.

 8                 Q.            Now, you mentioned that the call tone

 9       escalated quickly.                Did I hear that correctly?

10                 A.            Yes.

11                 Q.            Did Mr. Nissen complain about his rights in

12       any part of that phone call?

13                 A.            Not really to me.   I don't believe he did.

14                 Q.            Was he complaining about the stop?

15                 A.            Yes, he just said he needed to talk to a

16       supervisor.

17                 Q.            And when he was -- and when you were asking

18       him why he needed to speak to somebody, is that when

19       you got the response?

20                 A.            Yes.

21                 Q.            And did you ever transfer him to a

22       supervisor?

23                 A.            No.

24 l               Q.            Did he ever hash out his complaint with

25       you?

     SANTA FE OFFICE                                                              MAIN OFFICE
     119 East Marcy, Suite 110                                         201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                 Albuquerque, NM 87102
     (505) 989-4949                                                                (505) 843-9494
     FAX (505) 820-6349                                                      FAX (505) 843-9492
                                                                                  1-800-
                                                                                     800-669-
                                                                                         669-9492
                                                                      e-mail: info@litsupport.com
                                                                                  145



 1                 A.            No.

 2                 Q.            Do you have the means to record a phone

 3       call at your desk?

 4                 A.            No.

 5                 Q.            Do you have the means to, I guess, notify

 6       someone to record a phone call or anything like that?

 7                 A.            I believe there is.   They since then have

 8       requested a recorded line, but I don't know if it's

 9       in place yet.

10                 Q.            But you didn't have one at the time?

11                 A.            No.

12                 Q.            And when you mentioned that you had gone

13       and got someone else to talk to him, who did you go

14       get to talk to him?

15                 A.            An officer.

16                 Q.            And was that officer assigned to, I guess,

17       talk to escalated calls or was it just an officer

18       that you found in the office?

19                 A.            He was in the office, in the squad room,

20       doing a report at the computer station.                 So that's

21       who I went and got.

22                 Q.            And that's not necessarily his job.     It's

23       just that you secured the nearest officer you could

24 l     find?

25                 A.            Yes.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  146



 1                 Q.            Now, was Mr. Nissen complaining about

 2       police in general during this phone call?

 3                 A.            He never got around to really exactly what

 4       it was he was wanting.                  He accepted to talk to a

 5       supervisor.                So he didn't actually articulate to me

 6       what his concerns were, what the problem was.

 7                 Q.            How long would you say the phone call was

 8       in minutes, seconds, to the best of your knowledge?

 9                 A.            I would say maybe 30 to 45 seconds.

10                 Q.            So basically he called, asked for a

11       supervisor, you asked him why, he threatened to shoot

12       you, and that was the end of the phone call?

13                 A.            On my part.    I went and got the officer and

14       the officer finished the phone call.

15                 Q.            Okay.    Were you -- was the phone on speaker

16       when the officer was talking to him?

17                 A.            When Officer Cordova was speaking to him?

18                 Q.            Right.

19                 A.            I don't remember if he continued -- if it

20       was on speaker phone or if he talked directly.

21                 Q.            Did you hear the contents of that

22       conversation at all?

23                 A.            No, I didn't go back in the office, because

24 l     the phone is right up at the front window, so it was

25       kind of crowded.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    147



 1                 Q.            Just to the best of your knowledge, because

 2       I know he wasn't speaking to you at that point, was

 3       the officer you got threatened in any way?

 4                 A.            I don't know.

 5                 Q.            Now, once again, to the best of your

 6       knowledge was Mr. Nissen anywhere near you when he

 7       allegedly threatened you over the phone?

 8                 A.            He was on the phone.

 9                 Q.            Okay.     Could you see where he was?     Did you

10       know where he was?

11                 A.            No.     It was just a phone call.

12                 Q.            Did Mr. Nissen indicate that he was going

13       to come down and do it at a certain time?

14                 A.            No.

15                 Q.            Did he -- when you said that he threatened

16       to shoot you in the face, was that because you would

17       not get a supervisor or did he condition it on you

18       getting a supervisor?

19                 A.            He just -- I felt like it was just because

20       I questioned him.                   I was asking him questions.

21       That's why he got angry.

22                 Q.            And so roughly -- it was a very short phone

23       call after you received that communication from him;

24 l     your communication with him ended after you received

25       the threat, and you got the other officer, you

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                148



 1       essentially stopped talking to him?

 2                 A.            Correct.

 3                 Q.            Did you talk to him at any time after that?

 4                 A.            No.

 5                               MR. MKHITARIAN:   If I may have a moment,

 6       Your Honor?

 7                               THE COURT:   You may.

 8       BY MR. MKHITARIAN:

 9                 Q.            Just to be clear, whenever someone calls

10       the New Mexico State Police phone number -- and I

11       believe the phone number that the United States said

12       was the 841-9256, is that the number that you know is

13       the State Police number?

14                 A.            It is.

15                 Q.            And there is an option to directly go to

16       you; is that correct?

17                 A.            Yes.

18                 Q.            And there is also one option to go to

19       dispatch?                Do I understand that correctly?

20                 A.            Yes.

21                 Q.            So the phone calls to dispatch, to the best

22       of your knowledge, are recorded, but you don't know

23       if any of the other phone lines are recorded?

24 l               A.            I don't believe they are, but I couldn't be

25       100 percent sure.

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  149



 1                               MR. MKHITARIAN:    Okay.   I'll pass the

 2       witness.

 3                               THE COURT:   Thank you, Mr. Mkhitarian.

 4                               MR. MYSLIWIEC:    May we approach, Your

 5       Honor?

 6                               THE COURT:   You may.

 7                               (The following proceedings were held at the

 8       bench.)

 9                               MR. MYSLIWIEC:    So our information is

10       that -- I didn't ask about this because of your

11       404(b) ruling.                But our information is that

12       Ms. Beuzekom actually did come face-to-face with

13       Mr. Nissen on December 11 and what we have previously

14       talked in hearings about being the bomb scare date.

15       Now, I didn't ask about that on direct because of how

16       you ruled on 404(b).                 But now that Mr. Mkhitarian

17       asked questions to the tune of, "Did you ever see him

18       after that, have you ever met him in person," I need

19       to give her a chance to correct her testimony so

20       she's not in a perjury situation.

21                               MR. MKHITARIAN:   If she doesn't remember,

22       she doesn't remember.                 I don't think that's a perjury

23       situation.                Of utmost concern here, I asked her, "To

24 l     the best of your knowledge."

25                               THE COURT:   Let me ask you this.    Was there

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    150



 1       anything you could ask to clean up this record that

 2       would be more satisfactory than letting Mr. Mysliwiec

 3       do it?

 4                               MR. MKHITARIAN:       I could think about it.

 5                               THE COURT:    What question would you ask?

 6                               MR. MKHITARIAN:       I guess I could

 7       respectfully ask Paul if this is a question he wants

 8       me to ask that would clean it up.

 9                               MR. GLERIA:    Can I weigh in on this?

10                               THE COURT:    Sure.

11                               MR. GLERIA:    Mr. Mysliwiec asked the

12       witness to identify Mr. Nissen, and I didn't object

13       because it didn't rise to -- I didn't want to

14       interrupt the proceedings.                     But I mean, that was a

15       reference to 404(b) information, because the lady had

16       only seen -- the witness had only seen the defendant

17       on December 11.                He should have never asked her to

18       identify the witness and then in the same examination

19       ask if she ever met him.

20                               THE COURT:    Why don't we do this.     Why

21       don't you -- "You answered my question that you

22       hadn't seen Mr. Nissen, but you identified him, but

23       you did see him at whatever" -- you want to fill in

24 l     the blank and let it go at that.                     That way it points

25       out why you're asking this question, and if --

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                  151



 1                               MR. MKHITARIAN:    I just want to be careful,

 2       Your Honor, if I ask her, "Did you identify him from

 3       the picture.                You had also seen him, I guess one time

 4       before."

 5                               MR. MYSLIWIEC:    I would say, "Did you also

 6       see him when he came to visit the office on December

 7       11?"        We don't talk about the flowers, we don't talk

 8       about the bomb squad being called.

 9                               MR. GLERIA:    I think that's unnecessary

10       because she testified that she recognized him from

11       the picture.

12                               THE COURT:    I don't want to get a witness

13       in trouble over this, and I think that's a perfectly

14       innocuous thing, and you get to ask the question to

15       clear it up.

16                               MR. MKHITARIAN:    Your Honor, just in due

17       caution, I don't know, because the witness hasn't

18       been instructed to not say anything about a bomb

19       threat or anything like that.

20                               THE COURT:    You lead her.   Just say, "This

21       is a yes-or-no question."                  Just lead her.

22                               MR. MKHITARIAN:    And the date is December

23       11?

24 l                             MR. MYSLIWIEC:    Of the same year, 2018.

25                               MR. GLERIA:    Can we take a break after

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  152



 1       that?

 2                               THE COURT:    Yeah, we'll take a break.

 3                               (The following proceedings were held in

 4       open court.)

 5                               THE COURT:    All right, Mr. Mkhitarian, do

 6       you have another question?

 7                               MR. MKHITARIAN:     Just to clear something

 8       up.

 9       BY MR. MKHITARIAN:

10                 Q.            Now, going back to the way you identified

11       Mr. Nissen, you had originally identified him by

12       driver's license photo; correct?

13                 A.            Be able to see who he was, yes.

14                 Q.            Now, a yes-or-no question.     Is it also true

15       that you did see Mr. Nissen at the New Mexico Police

16       station on December 11, yes or no?

17                 A.            Did I see him on December 11?

18                 Q.            Correct.     Did you see him in person, either

19       through video or in person, to the best of your

20       knowledge?                Did you, yourself, witness Mr. Nissen

21       there?

22                 A.            I believe it was -- I'm not sure of the

23       date.

24 l               Q.            Okay.   But yes or no, did you also identify

25       him by seeing him in person?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                    153



 1                 A.            Yes.

 2                               MR. MKHITARIAN:    No further questions.

 3                               THE COURT:    Thank you, Mr. Mkhitarian.

 4                               Mr. Mysliwiec, any redirect of --

 5                               MR. MYSLIWIEC:    No, sir.     Thank you.

 6                               THE COURT:    All right.     Ms. Beuzekom, you

 7       may step down.

 8                               Is there any reason Ms. Beuzekom cannot be

 9       excused from the proceedings, Mr. Mysliwiec?

10                               MR. MYSLIWIEC:    No, sir.     Thank you.

11                               THE COURT:    Mr. Mkhitarian, can

12       Ms. Beuzekom be excused from the proceedings?

13                               MR. GLERIA:    Yes, Your Honor.

14                               THE COURT:    All right.     You're excused from

15       the proceedings.                Thank you for your testimony.

16                               All right.    I need to give Ms. Bean a

17       little bit of a break, so we're going to take a

18       15-minute break and then we're going to go about 25

19       minutes, and I'll try to get you out of here around

20       5:30.          But I'd like to keep us moving here so we do

21       what we committed to you and get this case to you in

22       two days.

23                               So we're taking actually our second break

24 l     during the Government's presentation of its case, but

25       I want to remind you of a few things that are

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                   154



 1       especially important.                 Until the trial is completed,

 2       you're not to discuss this case with anyone, whether

 3       it's members of your family, people involved in the

 4       trial, or anyone else.                 And that includes your fellow

 5       jurors.            If anyone approaches you and tries to

 6       discuss the trial with you, please let me know about

 7       it immediately.                Also, you must not read or listen to

 8       any news reports of the trial.                    Don't get on the

 9       internet and do any research for purposes of this

10       case.         And finally, remember that you must not talk

11       about anything with any person who is involved in the

12       trial, even if it doesn't have anything to do with

13       the trial.

14                               If you need to speak with me, simply give a

15       note to one of the court security officers or

16       Ms. Bevel or Ms. Wright.                 I'll probably repeat these

17       before we go home tonight, but if I don't at any time

18       in our breaks, do keep them in mind each time we do

19       take a break.

20                               All right.   We'll be in recess about 15

21       minutes, and then we'll work about another 25 and

22       then call it a day.

23                               (The jury left the courtroom.)

24 l                             THE COURT:   All right.     Anything we need to

25       discuss before we take our break?                    Anything else I

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                    155



 1       can do for you?

 2                               MR. MYSLIWIEC:    I just want to let you

 3       know, sir, we have Juan Cordova, who took the second

 4       half of that phone call.                  Then I plan to call Peter

 5       Ubbelohde from the FBI.                  It's already in evidence,

 6       but to explain that Exhibit 8, which is the physical

 7       phone, is indeed Mr. Nissen's phone and to read the

 8       IEMI number off the back so that folks can see that

 9       it matches the phone records.                  It will be very quick.

10                               THE COURT:    Anything else, Mr. Gleria?

11                               MR. GLERIA:    No, Your Honor.

12                               THE COURT:    All right.     We'll be in recess

13       about 15 minutes.

14                               (The Court stood in recess.)

15                               THE COURT:    All right.     We'll go back on

16       the record.                Anything we need to discuss before we

17       bring the jury in, Mr. Mysliwiec, Mr. Uballez?

18                               MR. MYSLIWIEC:    No, sir.     We just have

19       those two witnesses left.                  Mr. Uballez is going to do

20       Officer Cordova.                I don't know how many minutes, 10

21       minutes.                Peter Ubbelohde from the FBI is just to

22       match up the phone to the unique number we see on the

23       phone records; maybe five minutes on direct.

24 l                             THE COURT:    Anything we need to discuss,

25       Mr. Gleria, Mr. Mkhitarian?

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                    156



 1                               MR. GLERIA:     No, Your Honor.

 2                               (The jury entered the courtroom.)

 3                               THE COURT:     All right.    Everyone be seated.

 4                               All right.     Does the Government have its

 5       next witness or evidence?

 6                               MR. UBALLEZ:     Yes, Your Honor.    The United

 7       States calls New Mexico State Police Officer Juan

 8       Cordova.

 9                               THE COURT:     Mr. Cordova, if you'll come up

10       and stand next to the witness box on my right, your

11       left, before you're seated, my courtroom deputy,

12       Ms. Wright, will swear you in.

13                                            JUAN CORDOVA,

14                 after having been first duly sworn under oath,

15                 was questioned, and testified as follows:

16                               THE CLERK:     You may be seated.    Thank you.

17                               THE COURT:     Mr. Cordova, Mr. Uballez.

18                               MR. UBALLEZ:     Thank you, Your Honor.

19                                       DIRECT EXAMINATION

20       BY MR. UBALLEZ:

21                 Q.            Good afternoon.

22                 A.            Good afternoon.

23                 Q.            If you could please introduce yourself to

24 l     the jury and let them know where you work, in what

25       capacity.

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                  157



 1                 A.            I'm Juan Cordova.    I work for the New

 2       Mexico State Police in Albuquerque.

 3                 Q.            And what is your position with New Mexico

 4       State Police?

 5                 A.            I investigate crimes against children.

 6                 Q.            And are you a sworn law enforcement

 7       officer?

 8                 A.            Yes, I am.

 9                 Q.            How long have you been so?

10                 A.            About five and a half years.

11                 Q.            Any prior law enforcement experience?

12                 A.            No.

13                 Q.            And so where -- what region are you

14       assigned to?

15                 A.            District 5, which encompasses Albuquerque

16       metro and the surrounding areas.

17                 Q.            And what shift?     We've been talking about

18       an incident in November of 2018.                   What shift were you

19       working back then?

20                 A.            Day shift.

21                 Q.            What are the hours of day shift?

22                 A.            7:00 to 4:00.

23                 Q.            So I'm going to direct your attention to a

24 l     specific day, the 26th of that month.                   Do you recall

25       that date?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  158



 1                 A.            Yes, I do.

 2                 Q.            And do you recall an incident that involved

 3       Mr. Nissen?

 4                 A.            Yes, I do.

 5                 Q.            And where were you when that incident came

 6       up?

 7                 A.            I was in the squad room in Albuquerque at

 8       the District 5 office.

 9                 Q.            And who came to you to bring you that

10       issue?

11                 A.            Barbara Beuzekom.

12                 Q.            And who is she?

13                 A.            She's an administrative assistant.

14                 Q.            And as a result of that interaction, did

15       you speak with Mr. Nissen?

16                 A.            Yes, I did.

17                 Q.            Did you call him yourself, or did you

18       receive the call?

19                 A.            When I walked into Ms. Beuzekom's office,

20       Mr. Nissen was on speaker phone.

21                 Q.            Did you observe the number from which he

22       was calling?

23                 A.            Yes, I did.

24 l               Q.            On the phone.     Do you recall that, off the

25       top of your head?

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  159



 1                 A.            I don't recall it off the top of my head.

 2                 Q.            Did you produce a report after your

 3       interaction with Mr. Nissen?

 4                 A.            Yes, I did.

 5                 Q.            Was that closer in time to the actual

 6       events, November 26, 2018?

 7                 A.            Yes.

 8                 Q.            And if you -- and did you record on that

 9       report the specific number that he was calling from?

10                 A.            Yes, I did.

11                 Q.            And would reviewing a copy of that report

12       help refresh your recollection as to the specific

13       phone number?

14                 A.            Yes.

15                               MR. UBALLEZ:     If I may approach, Your

16       Honor?

17                               THE COURT:     You may.

18       BY MR. UBALLEZ:

19                 Q.            I'm going to ask you to review this report

20       and let me know once you're done reviewing it for

21       that phone number.

22                               Did that help refresh your recollection?

23                 A.            Yes, it did.

24 l               Q.            What is that?

25                 A.            (505) 819-1806.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  160



 1                               MR. UBALLEZ:     If I may approach the witness

 2       again?

 3                               THE COURT:     You may.

 4       BY MR. UBALLEZ:

 5                 Q.            Was that the number that you observed on

 6       the screen on the phone saying what number the call

 7       was coming from?

 8                 A.            Yes.

 9                 Q.            Was there also caller ID?

10                 A.            Yes.

11                 Q.            What did that show?

12                 A.            Michael Nissen.

13                 Q.            I'm going to play for you what's been

14       marked as and admitted United States Exhibit 4.

15                               MR. UBALLEZ:     And Your Honor, I'm going to

16       put on the screen for the jury what we've marked as

17       United States Exhibit 4-A, a demonstrative exhibit.

18                 Q.            And I want you to tell me who you hear in

19       this audio.

20                               (Audio played.)

21                 Q.            There were two sets of hellos there.       Who

22       is the first?

23                 A.            The first was me.     And the second was

24 l     Mr. Nissen.

25                               (Audio played.)

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  161



 1                 Q.            Was that the call that you took on November

 2       26, 2018, following your conversation with Barbara?

 3                 A.            Yes.

 4                 Q.            And those two individuals as you previously

 5       identified were yourself and Mr. Nissen?

 6                 A.            Yes.

 7                 Q.            During the course of that phone call --

 8       well, how was that phone call recorded?

 9                 A.            It's recorded on my digital recorder that's

10       issued to me.

11                 Q.            Okay.   So it wasn't through an automatic

12       system at the office?

13                 A.            No.

14                 Q.            And had you pulled over Mr. Nissen prior to

15       talking to him on November 26, 2018?

16                 A.            No.

17                 Q.            You're, in fact, in a different type of

18       investigation entirely; correct?

19                 A.            Yes.

20                               MR. UBALLEZ:     If I may have a moment, Your

21       Honor?

22                               THE COURT:     You may.

23       BY MR. UBALLEZ:

24 l               Q.            And would you characterize anything that

25       Mr. Nissen told you during that recorded phone call

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     162



 1       as a threat to you?

 2                 A.            No.

 3                               MR. UBALLEZ:     I'll pass the witness.

 4                               THE COURT:     All right.   Thank you,

 5       Mr. Uballez.

 6                               Mr. Gleria, do you have --

 7                               MR. GLERIA:     Is it okay, Judge?

 8                               THE COURT:     Sure.   Do you have

 9       cross-examination of Mr. Cordova?

10                                       CROSS-EXAMINATION

11       BY MR. GLERIA:

12                 Q.            Is it Sergeant Cordova?

13                 A.            No, sir, it's officer.

14                 Q.            Officer Cordova?

15                 A.            Yes, sir.

16                 Q.            Officer Cordova, how is it that you came to

17       speak with Mr. Nissen on the phone?

18                 A.            I was in the squad room, and Barbara

19       Beuzekom came into the squad room, and asked me to

20       take over this phone call that she was on.

21                 Q.            So the same phone call is unrecorded when

22       she takes it; then suddenly, when you take the same

23       call on the same line, now it's recorded?

24 l               A.            Whenever I have a conversation with

25       somebody, I turn on my own personal digital

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  163



 1       recording.                So my recording begins when I start

 2       recording that piece of the conversation.

 3                 Q.            What did Barbara Beuzekom tell you?      "Take

 4       this call"?

 5                 A.            She came into the squad room.     She stated

 6       to me that there was somebody on the phone that was

 7       being -- and I don't recall specifically exactly the

 8       wording that she said, but something to the effect

 9       that he was being combative or he was being hostile,

10       and she appeared to be upset over this phone call.

11                 Q.            When you say "upset," why don't you

12       describe that.                Was she crying?   Was she shaking?

13       How was she upset?

14                 A.            So Barbara and -- I talk to Barbara every

15       day.

16                 Q.            I just asked you how she was upset.     I

17       didn't ask you how --

18                 A.            She's a very bubbly person.     She's always

19       smiling and laughing.                And when she came in, her

20       demeanor was different on that day.                   She was not

21       smiling.                She had a very blank stare, a very serious

22       look to her, which was different than what she

23       normally is.

24 l               Q.            I just find it incredible that a simple

25       phone call --

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     164



 1                               MR. UBALLEZ:     Objection.

 2                               THE COURT:     Well, let's see if he asks the

 3       question.

 4                               MR. GLERIA:     It is a question, if you allow

 5       me to ask it.

 6                               THE COURT:     Hold on.   Just ask the

 7       question.

 8       BY MR. GLERIA:

 9                 Q.            I find it incredible that a single phone

10       call can be to a police station or a police

11       dispatcher, or whatever it is, can be partially

12       unrecorded, then recorded.                   Is that how it is at your

13       station?

14                 A.            I don't know which phones are recorded in

15       the station.                I know that dispatch phones are and so

16       forth.           But as far as what's recorded at the front

17       desk, just citizens calling in to the main number, I

18       don't know what the issue is with the recording

19       there.           I just know that when I have contact with

20       citizens, I use my own digital recorder and record

21       that.

22                 Q.            You're using a personal phone?

23                 A.            It was a speaker phone in the office.           It's

24 l     my own personal digital recorder that's issued to me.

25                 Q.            Is there a system in place now to record

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                     165



 1       calls?

 2                 A.            I don't know that, sir.

 3                 Q.            Now, when you spoke to Mr. Nissen -- I

 4       mean, listening to the recording that we all heard,

 5       he was complaining about his rights being violated;

 6       is that right?

 7                 A.            Yes, sir.

 8                 Q.            He didn't threaten you, did he?

 9                 A.            No, he didn't.

10                 Q.            Okay.     And he didn't use any -- much

11       profanity; right?

12                 A.            He did.

13                 Q.            One time?

14                 A.            Correct.

15                 Q.            Okay.     And you didn't take the call

16       seriously because you hung up on him; isn't that

17       right?

18                 A.            I did hang up on him.

19                 Q.            You hung up on him.     You didn't take it

20       seriously.                You kept asking, "How can I help you?"

21       Right?

22                 A.            Once.     And what I stated to him was, "If

23       you continue to cuss at me, I'm going to hang up the

24 l     phone."            He starts calling us thugs, and so forth.

25       That's just -- I hung up the phone on him.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                    166



 1                 Q.            You didn't think it was a serious call?

 2                 A.            I hung up on him when he started cussing

 3       and saying -- calling me -- saying the police are

 4       thugs.

 5                 Q.            Okay.   Well, he cussed one time.      I mean,

 6       this is one of the more lengthy recordings that we

 7       have.          It's like four pages on the transcript.               So he

 8       said the word "fuck" one time; right?                  That's it.          He

 9       didn't repeat it over and over; right?

10                 A.            Correct.   He said it one time.

11                 Q.            Okay.   And you kept asking toward the end,

12       "What is it -- why are you calling?"                  Right?

13                 A.            Yes.

14                 Q.            "What can I do for you?"   And then you hung

15       up; right?

16                 A.            Yes.

17                 Q.            Isn't it fair to say that you didn't take

18       this call seriously; right?

19                 A.            No, that's not fair to say.

20                 Q.            That's not fair?

21                 A.            No.

22                 Q.            Did you contact some other higher-up at

23       your -- in the police station to look into this?

24 l               A.            Yes, I did.

25                 Q.            You did?   Who did you contact?

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                167



 1                 A.            I researched if anybody else had contact

 2       with this person, and learned that another officer

 3       did have contact with this person, and I added a

 4       supplemental to their -- to his report, and I learned

 5       that there was ongoing involvement with this person

 6       with regards to the other officer.

 7                 Q.            Okay.   And you don't know where Mr. Nissen

 8       was; isn't that right?

 9                 A.            During the phone call, sir?

10                 Q.            Yes.

11                 A.            No, I did not.

12                 Q.            He separated -- it's a phone call; right?

13       I mean, he's in one place, you're at your office?

14                 A.            Yes, sir.

15                 Q.            And the main message that he had was that

16       he got stopped for no good reason; isn't that right?

17       I mean, isn't that what he said repeatedly?

18                 A.            Yes.

19                 Q.            One page after another on this transcript?

20                 A.            Yes.

21                 Q.            Didn't he tell you, quote, "What I'm trying

22       to do is educate you guys because you can't just pull

23       people over for no God good reason"?

24 l               A.            Yes, that is what he said.

25                 Q.            Okay.   And he also referenced his -- the

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                    168



 1       violation of his constitutional rights.                     Isn't that

 2       also something he said more than once?

 3                 A.            I believe so.

 4                 Q.            And then he complained about having to go

 5       to court to prove his innocence.                     So you heard the

 6       call; is that right?

 7                 A.            Yes.

 8                 Q.            There's nothing threatening about it.

 9                 A.            He didn't threaten me, sir.

10                               MR. UBALLEZ:     Okay.    If I could just have a

11       moment, Your Honor?

12                               THE COURT:     You may.

13                               MR. GLERIA:     No further questions.

14                               THE COURT:     Thank you, Mr. Gleria.

15                               Mr. Uballez, do you have redirect of Mr.

16       Cordova?

17                                      REDIRECT EXAMINATION

18       BY MR. UBALLEZ:

19                 Q.            Why did you take this call?

20                 A.            I took this call because I was on duty and

21       I was present, and I was the only officer, I believe,

22       that was immediately available in the squad room.

23                 Q.            When you asked Mr. Nissen what you could do

24 l     to help him, did that come from a genuine interest in

25       how you could help him?

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
                                                                                  169



 1                 A.            Yes.

 2                 Q.            When you're describing Barbara, you were

 3       about to say something about interacting with her

 4       every day.                I'd like you to complete that?

 5                 A.            My interaction with Barbara -- she's a very

 6       bubbly person.                 She's always smiling, and that's

 7       generally -- that's her character.                   She's always

 8       laughing and just smiling, and she's generally happy.

 9       And my interaction that day was different, in that

10       when she came in, I observed that she had a very

11       blank stare about her, she had a very serious

12       demeanor about her, and she was coming in

13       specifically wanting help.                   She looked to me that she

14       was in distress, that something was going on,

15       different than my normal interaction with her.

16                 Q.            What did she tell you?

17                 A.            She stated to me that there was a person on

18       the phone that was becoming combative with her.                      And

19       I don't want to use the word "combative," but that's

20       from -- what I remember, that's what she was saying,

21       that this person was upset, was becoming combative

22       with her, and he threatened to shoot her in the head.

23                               MR. UBALLEZ:     If I may have a moment, Your

24 l     Honor?

25                               THE COURT:     You may.

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                     170



 1                               MR. UBALLEZ:     No further questions.

 2                               THE COURT:     Thank you, Mr. Uballez.

 3                               Anything else, Mr. Gleria?

 4                               MR. GLERIA:     No, Your Honor.

 5                               THE COURT:     All right.   Mr. Cordova, you

 6       may step down.

 7                               Is there any reason that Mr. Cordova cannot

 8       be excused from the proceedings, Mr. Uballez?

 9                               MR. UBALLEZ:     No, Your Honor.

10                               THE COURT:     Mr. Gleria, can he be excused?

11                               MR. GLERIA:     Yes, Your Honor.

12                               THE COURT:     All right.   You're excused from

13       the proceedings.                Thank you for your testimony.

14                               Well, what do you think?

15                               MR. MYSLIWIEC:     Very quick witness.     Last

16       witness.

17                               THE COURT:     How quick?

18                               MR. MYSLIWIEC:     I need him to read a number

19       off the back of this phone.

20                               THE COURT:     All right.

21                               MR. MYSLIWIEC:     The United States calls

22       Peter Ubbelohde of the FBI.

23                               THE COURT:     Mr. Ubbelohde, if you'll raise

24 l     your right hand, before you're seated, Ms. Wright

25       will swear you in.

     SANTA FE OFFICE                                                                  MAIN OFFICE
     119 East Marcy, Suite 110                                             201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                     Albuquerque, NM 87102
     (505) 989-4949                                                                    (505) 843-9494
     FAX (505) 820-6349                                                          FAX (505) 843-9492
                                                                                      1-800-
                                                                                         800-669-
                                                                                             669-9492
                                                                          e-mail: info@litsupport.com
                                                                                  171



 1                                         PETER UBBELOHDE,

 2                 after having been first duly sworn under oath,

 3                 was questioned, and testified as follows:

 4                               THE CLERK:    Thank you.   Please be seated.

 5                               THE COURT:    Mr. Ubbelohde, Mr. Mysliwiec.

 6                                        DIRECT EXAMINATION

 7       BY MR. MYSLIWIEC:

 8                 Q.            Special Agent Ubbelohde, we're going to --

 9       it is after 5:00 p.m., so we're going to narrow it

10       down.          Can you confirm that you're an FBI special

11       agent?

12                 A.            I can.

13                 Q.            And are you, in fact, the case agent on

14       this investigation?

15                 A.            I am.

16                 Q.            And does that mean that you managed the

17       investigation and that you participate in other

18       officers doing their bits and pieces?

19                 A.            Yes, it does.

20                 Q.            Through being a case agent, did you come to

21       obtain a phone from Mr. Nissen?

22                 A.            Yes, I did.

23                 Q.            And did he agree with you that it is his

24 l     phone that you obtained from him?

25                 A.            I don't know that he direct -- New Mexico

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                172



 1       State Police had his phone and some personal

 2       briefcase items when they detained him.                 They gave it

 3       to me.           I believe he confirmed the bag was his, and I

 4       want to say the phone was inside the bag.

 5                 Q.            Okay.   Without any further details on all

 6       that, it's your belief that I'm holding in my hand

 7       Mr. Nissen's phone that I got out of a bag that's in

 8       evidence as Government's Exhibit 8?

 9                 A.            Yes.

10                               MR. MYSLIWIEC:   And may I approach, Your

11       Honor?

12                               THE COURT:   You may.

13       BY MR. MYSLIWIEC:

14                 Q.            I'm going to hand you Government's Exhibit

15       8.      Do you see a number on there, even though it's

16       very faint and small, called an IEMI number?

17                 A.            IMEI?

18                 Q.            Yes.

19                 A.            Yes.

20                 Q.            And I know this is also very small, but can

21       you see whether -- I'll let Alex do that part.                   Can

22       you see whether the number on the back of the

23       physical phone you're holding right now -- let's go

24 l     to the subscriber page -- matches the corresponding

25       number on the subscriber page from T-Mobile, the one

     SANTA FE OFFICE                                                             MAIN OFFICE
     119 East Marcy, Suite 110                                        201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                Albuquerque, NM 87102
     (505) 989-4949                                                               (505) 843-9494
     FAX (505) 820-6349                                                     FAX (505) 843-9492
                                                                                 1-800-
                                                                                    800-669-
                                                                                        669-9492
                                                                     e-mail: info@litsupport.com
                                                                                  173



 1       ending in 12?

 2                 A.            Yes, they match.

 3                 Q.            And you were here when the T-Mobile

 4       representative said the number on the call record is

 5       the same except the last digit is replaced with a

 6       zero?

 7                 A.            I was.

 8                 Q.            Oh, and then when we go to the call record,

 9       do you see in the top few phone calls some city

10       names, in the third column from the right?

11                 A.            Yes, I do.

12                 Q.            First tower city.   Just because the jury is

13       from all over, can you confirm that Edgewood is

14       further east than Tijeras?

15                 A.            I can.

16                 Q.            And that Tijeras is further east than

17       Bernalillo east?

18                 A.            Yes.

19                 Q.            And that Bernalillo east is further east

20       than Albuquerque?

21                 A.            It is.

22                 Q.            So in this sequence of phone calls, does

23       this record represent a person who is traveling west

24 l     making these phone calls?

25                 A.            That would be the assumption based on the

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                      174



 1       different towers.

 2                 Q.            Don't assume, but based on what you know

 3       about the geography of New Mexico and based on what

 4       you know on the timing listed on these phone calls

 5       and the city, is each phone call successively west of

 6       the phone call before, until we get to Albuquerque?

 7                 A.            Yes.

 8                               MR. MYSLIWIEC:    I'll pass the witness, Your

 9       Honor.

10                               THE COURT:    All right.     Thank you,

11       Mr. Mysliwiec.

12                               Mr. Gleria, any cross-examination of

13       Mr. Ubbelohde?

14                               MR. GLERIA:    No, Your Honor.

15                               THE COURT:    All right, Mr. Ubbelohde, you

16       may step down.

17                               MR. MYSLIWIEC:    And I'll retrieve Exhibit 8

18       from him.

19                               THE COURT:    Thank you for your testimony.

20                               MR. MYSLIWIEC:    Your Honor, for evidence, I

21       just want to make sure that Exhibit 6, a dictionary

22       definition, and Exhibit 7, some printed-out song

23       lyrics, are in evidence, I think without objection.

24 l                             THE COURT:    That's true.     Correct, Mr.

25       Gleria?            Those are in.

     SANTA FE OFFICE                                                                   MAIN OFFICE
     119 East Marcy, Suite 110                                              201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                      Albuquerque, NM 87102
     (505) 989-4949                                                                     (505) 843-9494
     FAX (505) 820-6349                                                           FAX (505) 843-9492
                                                                                       1-800-
                                                                                          800-669-
                                                                                              669-9492
                                                                           e-mail: info@litsupport.com
                                                                                   175



 1                               MR. GLERIA:    Yes, Your Honor.

 2                               THE COURT:    Those are in evidence.

 3                               MR. MYSLIWIEC:    That's what we have, Your

 4       Honor.           The Government rests.

 5                               THE COURT:    So the Government rests.

 6                               Why don't we stop for the evening, and

 7       we'll come back tomorrow.

 8                               Let me talk to the attorneys real quickly

 9       here, and then I'll let everybody go.

10                               While they're coming up, I'm going to

11       remind you of a few things that are especially

12       important, because we are taking our first break for

13       the evening here.

14                               Until the trial is completed, you're not to

15       discuss the case with anyone, whether it's members of

16       your family, people involved in the trial, or anyone

17       else, and that includes your fellow jurors.                    So if

18       you go home and you've become good friends, don't get

19       on the internet and talk to each other about this

20       case.         Just go home and relax tonight.             If anyone

21       approaches you and tries to discuss the trial with

22       you, please let me know about it immediately.

23                               Also, you must not read or listen to any

24 l     news records of the trial.                  Again, don't get on the

25       internet and do any research for purposes of this

     SANTA FE OFFICE                                                                MAIN OFFICE
     119 East Marcy, Suite 110                                           201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                   Albuquerque, NM 87102
     (505) 989-4949                                                                  (505) 843-9494
     FAX (505) 820-6349                                                        FAX (505) 843-9492
                                                                                    1-800-
                                                                                       800-669-
                                                                                           669-9492
                                                                        e-mail: info@litsupport.com
                                                                                  176



 1       case.         And finally, remember you must not talk about

 2       anything with any person who is involved in the

 3       trial, even if it doesn't have anything to do with

 4       the trial.

 5                               If you need to speak with me, simply give a

 6       note to one of the court security officers,

 7       Ms. Bevel, Ms. Wright.

 8                               I'll try not to repeat these every time we

 9       take a break, but we are moving along pretty quickly

10       so I probably will, as we go to different stages,

11       keep reminding you of these, so we bring this case in

12       for a good landing.

13                               Let me speak to the attorneys just a moment

14       here to try to decide on scheduling in the morning.

15                               (The following proceedings were held at the

16       bench.)

17                               THE COURT:    Do y'all need to do anything

18       before you put on your case, or will you rest before

19       the jury?

20                               MR. GLERIA:    No.

21                               THE COURT:    All right.   So are these jury

22       instructions in good enough shape?                   I added an

23       interstate commerce instruction.                   We didn't have one

24 l     in there, and the advisory notes to 875 suggested we

25       use one, so I used the one there.                   Also, there is

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  177



 1       that instruction about not considering anybody else

 2       might be guilty of a crime.                  I just don't think those

 3       paragraphs are very appropriate, so I pulled them

 4       out.        If somebody thinks -- I'm afraid if I give it,

 5       it might cause them to wonder.

 6                               MR. GLERIA:   I agree.

 7                               MR. MYSLIWIEC:    That's usually -- it's an

 8       unusual fact pattern to be clean of one defendant.

 9                               MR. MYSLIWIEC:    One thing I'd like to do,

10       whenever the Court thinks is the best time, but

11       outside the presence of the jury, is if we could

12       inquire of Mr. Gleria on the record in a way that Mr.

13       Nissen can hear to confirm that they've consulted and

14       it's his choice not to testify, even though he has an

15       absolute right if he wants to.                   I don't want him to

16       be unfairly saying that "My lawyer wouldn't let me."

17       I want to protect the record.

18                               THE COURT:    We'll do that maybe first thing

19       in the morning.

20                               MR. GLERIA:   Thank you.

21                               THE COURT:    Should I just have them all

22       back here at 8:30, and we'll try to get started at

23       8:30, or build in 15 minutes?

24 l                             MR. MYSLIWIEC:    I have one thing to bring

25       up, so maybe 8:45 or 9:00.                  I will absolutely be here

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                  178



 1       at 8:30.

 2                               THE COURT:    What do you think?   8:45 or

 3       9:00?         I don't mind bringing them back at 8:45.               And

 4       that way --

 5                               MR. MYSLIWIEC:    Sure.

 6                               THE COURT:    -- if they have to wait, I'll

 7       tell them they have to wait.

 8                               MR. MYSLIWIEC:    My thing is not long.      I

 9       have one thing to bring up.

10                               MR. GLERIA:    Is there something else?

11                               THE COURT:    I'll give you a set of jury

12       instructions.                Take them home and if you see

13       anything, shoot me an email.                  Tell me if you have any

14       objections or thoughts or suggestions or anything.

15       But if you'll wait a minute here, we'll try to give

16       you a set before you leave.

17                               MR. MYSLIWIEC:    Yes, sir.

18                               THE COURT:    All right.   Let me talk to them

19       and get them out of here then.

20                               (The following proceedings were held in

21       open court.)

22                               THE COURT:    I'm going to let you go.     And

23       normally I'd bring you back about 8:30, but I think

24 l     I'm going to have about 15 minutes of work.                   So if

25       you will be in the jury room at 8:45, that will give

     SANTA FE OFFICE                                                               MAIN OFFICE
     119 East Marcy, Suite 110                                          201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                  Albuquerque, NM 87102
     (505) 989-4949                                                                 (505) 843-9494
     FAX (505) 820-6349                                                       FAX (505) 843-9492
                                                                                   1-800-
                                                                                      800-669-
                                                                                          669-9492
                                                                       e-mail: info@litsupport.com
                                                                                       179



 1       me about 15 minutes to work with the lawyers and the

 2       parties.                And that way, you won't just be waiting.

 3       There is a possibility you may have to wait a little

 4       bit, but I'm estimating that I need about 15 minutes

 5       with them in the morning.                     So if you'd be in the jury

 6       room about 8:45, ready to go.                     Ms. Wright and

 7       Ms. Bevel will have some goodies in there for you, so

 8       it won't be wasted time if you come a little early.

 9       But try to be there about 8:45, and I'll try to have

10       my work done and ready for you at that time.

11                               Thank you for your hard work.       Be safe on

12       your travels.                It's been cloudy back over there.

13       It's windy.                But I guess we've got our afternoon

14       monsoons.

15                               All right.    Y'all have a good afternoon.

16       Thank you for your hard work.

17                               (The jury left the courtroom.)

18                               THE COURT:    All right.     Anything we need to

19       discuss before we take our break?                     Anything else I

20       can do for you?

21                               MR. GLERIA:    Yes, Your Honor.

22                               THE COURT:    Yeah.

23                               MR. GLERIA:    I would like to leave most of

24 l     my stuff.

25                               THE COURT:    You can leave it here.

     SANTA FE OFFICE                                                                    MAIN OFFICE
     119 East Marcy, Suite 110                                               201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                       Albuquerque, NM 87102
     (505) 989-4949                                                                      (505) 843-9494
     FAX (505) 820-6349                                                            FAX (505) 843-9492
                                                                                        1-800-
                                                                                           800-669-
                                                                                               669-9492
                                                                            e-mail: info@litsupport.com
                                                                                    180



 1                               MR. GLERIA:    I'll wait for the jury

 2       instructions.

 3                               THE COURT:    Everybody is gone.     Court

 4       security is ready to go home.                  We're done.

 5                               MR. MYSLIWIEC:    One thing I'll ask, Your

 6       Honor, is if the defense wants to do their Rule 29

 7       motion tomorrow morning.                  It's pretty late today.

 8                               THE COURT:    Yes, we'll do it tomorrow, if

 9       you want to.                If you don't have a motion, we'll take

10       up whatever else.                Anything else, Mr. Mysliwiec?

11                               MR. MYSLIWIEC:    No, sir.     Thank you.

12                               THE COURT:    Anything else, Mr. Gleria?

13                               MR. GLERIA:    No, Your Honor.

14                               THE COURT:    All right.     Y'all have a good

15       evening.                I appreciate your hard work.       Would y'all

16       just wait to pick up these copies?                     We'll hand them

17       to you, so you can take them home with you.

18                               Mr. Gleria, would you wait, so we can give

19       you a copy of the jury instructions?

20                               MR. GLERIA:    I'm waiting.

21                               (The Court stood in recess.)

22

23

24 l

25

     SANTA FE OFFICE                                                                 MAIN OFFICE
     119 East Marcy, Suite 110                                            201 Third NW, Suite 1630
     Santa Fe, NM 87501                                                    Albuquerque, NM 87102
     (505) 989-4949                                                                   (505) 843-9494
     FAX (505) 820-6349                                                         FAX (505) 843-9492
                                                                                     1-800-
                                                                                        800-669-
                                                                                            669-9492
                                                                         e-mail: info@litsupport.com
